     October 2012    Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 1 of 118
     Issue No: 1.0                         UNCLASSIFIED
           In




                                          Security Procedures
                                          Apple iOS




                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                            APL-GRACE_00004973
                     Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 2 of 118
                                           UNCLASSIFIED




                                                  Security Procedures

                                                         Apple ® iOS 1
                                                              Issue No: 1.0
                                                              October 2012



           This document is for the purposes of issuing advice to UK Government, public sector
           organisations and/or related organisations. The copying and use of this document for
            any other purpose, such as for training purposes, is not permitted without the prior
                                            approval of CESG.

                      The copyright of this document is reserved and vested in the Crown.




          Amendment History
           Version          Date                           Description
           1.0              October 2012                   First issue



                 1
                  iOS is a trademark or registered trademark of Cisco in the U.S. and other countries and is
                 used by Apple Inc. under license.


           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004974
                   Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 3 of 118
                                         UNCLASSIFIED



        Apple iOS




          Intended Readership                                              which this product can be used, and ,
                                                                           even when following the guidance in
          This document is intended for System
                                                                           this document, there exist a number of
          Designers,         Risk     Managers,
                                                                           residual risks which could lead to
          Administrators, Accreditors and those
                                                                           information being compromised. Risk
          involved in the production of Security
                                                                           owners should therefore carefully
          Operating Procedures in UK Public
                                                                           consider the residual risks for iOS
          Sector    organisations   which   are
                                                                           described in Chapter 11.
          intending to use iOS devices t o
          exchange      information   with   the
                                                                           However, it is CESG’s opinion
          corporate network.
                                                                           (provided that the technical and
                                                                           procedural guidance contained within
          Executive Summary                                                these Security Procedures is carefully
          CESG have produced this document to                              followed, and sufficient user education
          assist organisations in understanding                            and training is in-place) that, in most
          the risks associated with deploying iOS                          cases, iOS provides sufficient sec urity
          devices in their networks, and to help                           to    protect    the     contents     of
          explain the mitigations which can be                             RESTRICTED            emails        and
          applied to help manage these risks. If                           attachments.
          followed, this guidance enables iOS to
          be used for sensitive enterprise mobile                          Significant    Risk   Warnings     are
          working.                                                         surrounded by a red border, as shown
                                                                           in this paragraph. These warnings are
          iOS is not a CESG-certified platform or                          explained in more detail at the end of
          solution. There are many ways in                                 Chapter 11.


          Aims and Purpose
          This document sets out the current best practice and CESG guidance which enable a
          UK Public Sector organisation to make a risk -managed decision around the
          deployment of iOS devices. It provides information on key risks, and corresponding
          controls, which must be carefully considered before use of iOS is perm itted on a UK
          Government system.

          This document has been produced following a detailed technical assessment of iOS
          6.0 by CESG, the UK National Technical Authority for Information Assuran ce. It is not
          a replacement for tailored technical or legal advice on specific systems or issues.
          GCHQ/CESG and its advisors accept no liability whatsoever for any expense, liability,
          loss, claim or proceedings arising from reliance placed on this guidance .




           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004975
                   Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 4 of 118
                                         UNCLASSIFIED




                                     THIS PAGE IS INTENTI ONALLY LEFT BLANK




                                                                    Page 4

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004976
                   Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 5 of 118
                                         UNCLASSIFIED



        Apple iOS




          Contents
          Chapter 1 – Introduction .................. 7                          Management of the Departmental
                                                                                 Components .............................. 36
               Introduction ................................ ... 7
               Risk Management ......................... 7                       Reverse Proxy ........................... 36
                                                                                 Mail Server................................ . 36
          Chapter 2 – Scope of Assessment 11                                     Internet Browsing Gateway ........ 37
               Introduction ................................ . 11                Apple Network Traffic ................ 37
               iOS Software .............................. 12              Chapter 7 – Provisioning and Mobile
               Mobile Device Management ....... 13                         Device Management ...................... 39
          Chapter 3    –    Summary              of                              Key Principles ............................         39
          Recommended Actions .................. 15                              Introduction ................................       39
               Recommended Actions .............. 15                             Apple Configurator .....................            39
                                                                                 MDM Server Considerations ......                    40
          Chapter 4 – Platform Technical                                         MDM Provisioning ......................             41
          Overview ................................ .......... 17                Profiles ................................ .......   41
               Introduction ................................ . 17                Self Service................................        42
               Device Encryption ....................... 18                      Restrictions ................................       43
               Network Security ........................ 19                Chapter 8 – Profile Settings .......... 45
               Device                        Provisioning,
               Synchronisation and Mobile Device                                 VPN Profile ................................ 45
               Management ............................... 21                     Passcode ................................ ... 45
               Third-party Applications .............. 22                        Applications ............................... 46
               Custom In-house Applications .... 22                              Mail Settings .............................. 47
               Privacy Settings .......................... 23                    Browser ................................ ..... 47
               Apple Services ............................ 23                    Multimedia ................................ . 48
               Device Updates and Recovery ... 24                                GPS ................................ ........... 48
                                                                                 Camera ................................ ...... 48
          Chapter 5 – Deployment Process .. 27                                   Account Control ......................... 49
               Recommended Actions .............. 27                       Chapter 9 – Procedural Controls .. 51
          Chapter    6       –        Recommended                                Introduction ................................ 51
          Architecture ................................ .... 29                  Wi-Fi ................................ .......... 51
               Introduction ................................ . 29                Bluetooth ................................ ... 52
               Recommended Architecture ....... 29                               SIM Card................................ .... 52
               Implementation Notes ................. 32                         Dock Connector ......................... 52
               Private APN ................................ 33                   Profile Files ................................ 52
               VPN Configuration ...................... 34                 Chapter 10 – System Management
               Certificates              and            Certificate        and Maintenance ............................ 55
               Authorities ................................ ... 34
               Provisioning Terminal ................. 35                        Asset    Management                 for       iOS
               Mobile Device Management (MDM)                                    Devices ................................ ...... 55
                ................................ ................... 35

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                             UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                                APL-GRACE_00004977
                   Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 6 of 118
                                         UNCLASSIFIED




               Responding to Mobile Device Loss,                                  Appendix C – Example User
               Theft, or Suspected Compromise                                     Guidance ................................ ........ 89
               ................................ ................... 56
                                                                                       User Responsibilities ................. 89
               Remote Lock/Wipe ..................... 56                               General Guidance ...................... 90
               Helpdesk Authentication ............. 57                                Mobile Working .......................... 90
               Disposal or Reassignment of iOS
                                                                                       Passwords ................................ . 91
               Devices ................................ ....... 57                     Email and Calendar ................... 92
               Maintenance of iOS Devices ...... 57
                                                                                       Telephony ................................ .. 92
               Responding                  to           Forgotten                      Mobile Data................................ 92
               Passcodes ................................ .. 57                        Applications ............................... 93
               User Training and Education ...... 57
                                                                                       Overseas Use ............................ 93
               Software Patching ...................... 57                             Other ................................ .......... 93
               Physical Security ........................ 58
                                                                                       Incident Response ..................... 94
          Chapter 11 – Risk Treatment and                                         Appendix D – Wi-Fi ........................ 97
          Residual Risks ................................ 59
                                                                                       Supplementary Guidance for Wi -Fi
               Introduction ................................ . 59                      ................................ ................... 97
               Risk Warning .............................. 60
                                                                                       Risks ................................ .......... 97
               Risk Warnings ............................ 76                           Best Practice Guidance ............. 98
               iCloud ................................ ......... 76                    Network Architecture ............... 100
               Wi-Fi ................................ ........... 76
                                                                                       Other Considerations ............... 103
               Profiles................................ ........ 77
               Remote Management Policy ....... 77                                Appendix      E          –         Third-Party
                                                                                  Applications ................................ . 105
          Appendix A – Profile Configuration
          Settings ................................ ........... 79                     Introduction .............................. 105
                                                                                       Risks ................................ ........ 105
               Introduction ................................ . 79
                                                                                       Strategies................................ . 106
          Appendix B – Auditing ................... 85                                 Mitigations................................ 108
                                                                                       Mitigations for Custom -Developed
               Introduction ................................ . 85
               Device details ............................. 85                         Applications ............................. 108
               Security................................ ....... 85                References ................................ ... 111
               Restrictions ................................ . 86                 Customer Feedback .................... 115
               Extended MDM auditing ............. 86




                                                                         Page 6

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                             UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                                       APL-GRACE_00004978
                   Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 7 of 118

                                                          UNCLASSIFIED



        Apple iOS




          Chapter 1 – Introduction
          Key Principles
              CESG has carried out a risk assessment of the iOS 6.0 platform
              An enterprise deployment of iOS consists of recommended network architecture ,
               including carrier compo nents, as well as recommended provisioning,
               configuration and management of iOS devices

          Introduction
          1.    CESG have undertaken a range of assurance work on the iOS platform, and
                have achieved a level of confidence commensurate with a foundation grade
                CPA assessment in the built -in data-at-rest and VPN components. When
                configured and used according to this guidance as part of a wider network
                architecture for remote working, iOS can be used to protect sensitive emails and
                attachments.

          2.    Although the VPN and data -at-rest functionality have been assessed by CESG,
                the nature of iOS means there is a heavy reliance on users to correctly use the
                security features provided, and for enterprises to       extend their network
                management, monitoring and security services to their iO S deployments. Failure
                of any of these controls could compromise information security on a device.

          3.    This document supersedes previously issued guidance on iOS 4 and associated
                Security Procedures (reference [a]) produced from 2011.

          Risk Management
          4.    Risk owners must read and understand t his guidance and associated risks in
                order to make an informed decision about the risks to their information assets
                before an iOS deployment is used to handle protectivel y marked information.

          5.    Risk owners and accreditors must also be content that the level of assurance
                which CESG is able to provide in iOS is appropriate for their information assets.




                                                                    Page 7

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004979
                     Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 8 of 118

                                                          UNCLASSIFIED




          6.    Any data other than email data stored in the default email app must not be
                protectively marked. This in cludes calendar, contacts, SMS/MMS messages,
                media files, photographs, third -party application data 2 and voice calls.

          7.    CESG has identified a number of risks that need to be treated to secure an
                enterprise deployment of iOS. CESG has assessed the ability of the iOS
                platform to treat these risks when deployed in line with good-practice guidance.
                The outcome of the assessment has been used to inform the content of these
                Security Procedures.

          8.    Application of the recommended technical and procedural controls provid e a
                level of assurance however, significant residual risks will remain. The following
                points, which are discussed in more detail later in this document, highlight the
                key residual risks of an enterprise iOS deployment:

                       The iOS platform lacks technical cont rols to mitigate several key risks,
                        placing a strong reliance on procedural controls to manage the risk s
                       Data stored locally under Class D encryption (see Chapter 4) can be
                        decrypted and accessed using commercial or freely avai lable forensics
                        tools, even with all storage encryption features enabled and configured
                        correctly
                       Users control the enterprise VPN connection. If they choose to disable it or
                        forget to enable it, the enterprise defence -in-depth mitigations will be
                        circumvented
                       The Wi-Fi interface cannot be disabled administratively and can therefore
                        be used to circumve nt defence-in-depth mitigations
                       When a device is out of a user’s control there is the potential for the device
                        to be exploited via USB using freely available tools accessible to novice
                        attackers, resulting in a potentially compromised d evice and data loss
                       Due to the complex nature of the software exposed to the carrier network,
                        new vulnerabilities will be discovered which an attacker could exploit
                       There is a reliance on vulnerabilities being disclosed and patched promptly
                        by the vendor


                 2
                     Unless using Class A storage (see Chapter 4)


                                                                    Page 8

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004980
                   Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 9 of 118

                                                          UNCLASSIFIED



        Apple iOS



          9.    It is important to understand that such a deployment of iOS consists of more
                than just hardened mobile devices. This document describes the network
                architecture required to suppor t an enterprise deployment of iOS as well as
                recommendations on provisioning, configuration and management of the mobile
                devices.

          10. Technical controls referenced in this document to provide security enforcement
              functionality may not be supported across all deployed configurations . It is the
              responsibility of the organisation to ensure products deployed support the
              required technical controls.

          11. Implementers are reminded that additional operational assurance activities, such
              as patching, effective network monitoring and the management of the risks
              posed by malicious code will be expected to be in place to support the initial
              assessment work CESG has conducted.




                                                                    Page 9

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004981
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 10 of 118

                                                          UNCLASSIFIED




                                     THIS PAGE IS INTENTI ONALLY LEFT BLANK




                                                                   Page 10

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004982
                    Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 11 of 118

                                                          UNCLASSIFIED



        Apple iOS




          Chapter 2 – Scope of Assessment
          Key Principles
               CESG has assessed iOS 6.0 on iPhone® 5, iPhone 4S, iPhone 4, iPad® 2, iPad
                3, iPad 4 and iPad mini
               CESG will continue to assess new versions of iOS and reissue advice as
                necessary
               Organisations should determine whether technical controls remain supported
                and appropriate in newer versions of iOS
               Organisations should consider the threats posed by new functionality in newer
                versions of iOS which may be released pr ior to updates to this document

          Introduction
          12. This document enables organisational risk owners to make informed decisions
              on their business use of iOS based upon:

                       The inherent risk in de ploying iOS devices
                       The rationale for specific risks
                       Clear statements on the security capa bilities and limitations of iOS
                       An understanding of the business impact of deviating from these Security
                        Procedures
                       Highlighting of significant residual risk where techn ical controls cannot be
                        applied
          13. These Security Procedures are intentionally generic; CESG cannot anticipate
              every organisation’s particular network topology, system interconnections, threat
              models or business risks. Experience has shown that a flexible and pragmatic
              approach is beneficial when interpreting the guidance for individual
              organisational use.

          14. There are some areas of broader security policy where CESG can on ly provide
              generic advice (for exam ple, details on how mobile devices should be acquir ed
              and wider procedural measures such as lost device handling ). This document
              will discuss the extra guidance required, but it is the responsibility of each
              organisation to produce the appropriate document (s) and policies for their users.


                                                                   Page 11

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004983
                     Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 12 of 118

                                                          UNCLASSIFIED




          15. This document only applies where department -owned devices are used to
              connect to departmental infrastructure a s part of a managed deployment. CESG
              strongly recommend s personally-owned devices are not used as devices should
              be procured from trusted sources.

          16. If personally-owned devices are used, the user needs to be made aware that
              they will be handing over full management and control to the department and all
              existing data on the device will be wiped. After use, the device s hould be
              disposed of as described in Chapter 10 and not returned to the user.

          17. For a fuller discussion of Bring Your Own Device ( BYOD), see CESG IA Notice
              2012/07, Bring Your Own Device: The Risks from Personal Devices (see
              reference [b]).

          iOS Software
          18. CESG has assessed the iOS 6.0 implementation of the security featu res
              discussed in this document. As some of the security-enforcing functions of the
              platform are based in hardware, this document only ap plies to the following
              devices:

                       iPhone 5, iPhone 4S, iPhone 4
                       iPad 2
                       Third-generation iPad (launched March 2012)
                       Fourth-generation iPad and iPad mini (launched October 2012)                               3


          19. CESG will assess new ver sions of Apple products as necessary and update this
              document to ensure it remains relevant. However, CESG does not intend to
              publish updated Security Procedures for every subsequently released version of
              iOS 4.

          20. Mobile devices evolve rapidly. When newer versions of iOS are released,
              organisations should determi ne whether the technical controls from this
              document are still supported. If new versions include new features, departments
                 3
                   As CESG strongly recommends Wi -Fi be disabled, only the 3G/4G iPads should be used in
                 conjunction with this guidance.
                 4
                   For clarity, CESG expects to revisit this document when major features that affect information
                 security in iOS change or are updated, but will not make changes to it for every minor product
                 update.


                                                                   Page 12

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004984
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 13 of 118

                                                          UNCLASSIFIED



        Apple iOS



                should consider the potential risks associated with those new features, prior to
                this advice being updated.

          21. CESG advises that newly released software updates from Apple within the same
              major version branch (i.e. 6.x. y) be applied promptly to ensure the benefits of
              security fixes are realised.

          22. When new iOS versions are released, it will typically no longer be possible to
              provision or restore devices to the old version. Departments should consider the
              implications of forced updates when planning their deployment schedules.

          Mobile Device Management
          23. Mobile Device Management (MDM) servers can provide a degree of control over
              mobile devices deployed in an enterprise from a central management console.
              Typically the server will send management commands to a mobile device, which
              are subsequently implemented by the client running on a mobile device.

          24. Technical controls may not be suppor ted across all iOS devices and MDM
              servers. It is the responsibility of the organisation to ensure that products
              procured support the required technical controls. The base requirements of a
              MDM server and further discussion around their usage is contained in Chapter
              7.




                                                                   Page 13

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004985
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 14 of 118

                                                          UNCLASSIFIED




                                     THIS PAGE IS INTENTI ONALLY LEFT BLANK




                                                                   Page 14

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004986
                    Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 15 of 118

                                                          UNCLASSIFIED



        Apple iOS




          Chapter 3 – Summary of Recommended Actions
          Key Principles
               Organisations must carry out several specific actions if they intend to use iOS
                devices to store and process classified information
               HMG organisations handling, storing and processing protectively marked
                information must formally assess the risks to their corporate infrastructure from
                the enterprise deployment of iOS devices , and treat the risks by applying
                appropriate technical and non-technical controls from the Baseline Control Set
                contained in the HMG IA Standard No. 1 & 2 Supplement ( IS1 & 2 Supplement),
                Technical Risk Assessment and Risk Treatment (reference [c])

          Recommended Actions
          25. Organisations should:

                      Read and understand the material presented in the Platform Technical
                       Overview (Chapter 4), seeking further inform ation where there are
                       questions
                      Read and assess the specific residual risks (Chapter 11) and consider
                       whether any of them make iOS inappropriate as a business solution in their
                       situation
                      Ensure that the iOS system is installed, configured and managed in
                       accordance with these Security Procedu res. In particular, give early and
                       careful consideration to the implementation of the network architecture
                       guidance. For convenience, a list of installation actions is provided in
                       Chapter 5
                      Review and update remote working or a cceptable use policies as
                       necessary to ensure any iOS deployme nt fits within these frameworks
                      Consider the impact of any deviation from these Security Procedures and
                       factor this into their overall ris k assessment for the deployment
                      Understand where specific technical controls cannot be fully hardened on
                       the platform, and the ease with which certain controls can be disabled or
                       bypassed by an end user. For more information on these, see Chapter 9
                      Ensure procedural controls are put in place where specific threats cannot
                       be mitigated by technical mitigations alone

                                                                   Page 15

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004987
                    Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 16 of 118

                                                          UNCLASSIFIED




                      Provide Security Operating Procedures and gain formal acceptance                                          of
                       these from their user community
                      Ensure that incident management plans and helpdesk facilities are
                       available (see Chapter 10)
                      Contact CESG for further advice if necessary
          26. HMG organisations handling, storing and processing protectively marked
              information must formally assess the risks to their corporate infrastructure from
              the enterprise deployment of iOS devices and treat the risks by applying
              appropriate technical and non -technical controls from the Baseline Control Set
              contained in the IS1 and 2 Supplement (reference [c]).




                                                                   Page 16

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004988
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 17 of 118

                                                          UNCLASSIFIED



        Apple iOS




          Chapter 4 – Platform Technical Overvi ew
          Key Principles
               Implementers and accreditors should understand the security features of the iOS
                platform in order to make appropriate decisions about the ri sks presented in later
                Chapters
               The features described in this section are only applicable to the native security
                functions provided by the platform for data-at-rest encryption and data -in-transit
                encryption, third-party components which provide these fu nctions have not been
                assessed

          Introduction
          27. This Chapter provides Administrators with a high-level overview of the platform,
              giving additional detail around security enforcing features or areas where
              particular care should be taken during deployment.

          28. The topics discussed here should be understood by implementers and
              accreditors so that the risks presen ted later in the document can be fully
              understood.

          29. Further technical information can be acquired directly from Apple, either from the
              iOS Developer Portal or at http://www.apple.com/support/security/ . Much of the
              information given here is taken from the i OS Security overview document
              (reference [d]), published by Apple in May 2012. CESG recommend s that
              administrators and risk decision makers are familiar with this document.

          30. The information presented here may become outdated as the product is
              developed further. This Chapter is current as of iOS version 6.0 and for the
              devices listed in Chapter 2. All details presented here should b e confirmed
              before making assumptions about later versions of the product.

          31. The features described in this section are only applicable to the native security
              functions provided by the platform for data -at-rest encryption and data -in-transit
              encryption, third-party components which provide these functions have not been
              assessed.




                                                                   Page 17

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004989
                     Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 18 of 118

                                                          UNCLASSIFIED




          Device Encryption
          32. iOS protects user data s tored on a device through several classes of encryption
              provided by Apple’s Data Protection technology. All assessed iOS devices have
              Data Protection enabled by default and it is not possible to disable or configure
              it.

          33. There are four classes of protected data on an iOS device . These correspond to
              the keys used to encrypt the data and when (in terms of device state) the data is
              therefore available. Developers , including Apple, assign data within their
              application to one of the four classes and with it an associated protection profile.

          34. The four classes are outlined in this table:5

                Protection
                                            Data Availability                                     Example(s)
                  Class
                       A           Only when unlocked                             Email content, attachments, Safari
                                                                                  passwords
                       B           Write-only when device is New email received since previous
                                   locked;   read-write when device lock
                                   unlocked
                       C           After first unlock                             Wi-Fi,   VPN             and       Exchange
                                                                                  credentials
                       D           Always                                         Contacts, calendar


          35. Data in classes A, B and C is encrypted using a key that is cryptographically
              combined with the user’s passcode. Without the passcode the data cannot be
              accessed, so strict policy must be set to ensure users keep passcodes secret.




                 5
                    In   Apple    developer   parlance,     cl asses   A-D    are NSFileProtectionComplete,
                 NSFileProtectionCompleteUnlessOpen, NSFileProtectionCompleteUntilFirstUserAuthentication
                 and NSFileProtectionNone respectively for file data, and classes A,C and D are
                 kSecAttrAccessibleWhenUnlocked,               kSecAttrAccessib leAfterFirstUnlock      and
                 kSecAttrAccessibleAlways respectively for keychain data


                                                                   Page 18

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004990
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 19 of 118

                                                          UNCLASSIFIED



        Apple iOS



          36. Data in class C can be accessed after the user has unlocked the device at least
              once. This is the equivalent level of protection provided by full disk encryption
              products on traditional desktop operating systems .

          37. Data in class D is encrypted with a key that is always available and is not
              combined with the user’s passcode, so can be decrypted and accessed at all
              times.

          38. Data in all classes is additionally protected by a device -specific key held in
              hardware on the device. This makes it more difficult for an attacker to read or
              modify data on the device by performing low -level operations on the memory
              chips directly.

          39. CESG has assessed that the level of cryptographic protection afforded to data in
              classes A and B and judge that it provides a Foundation Grade level of security
              when the device is locked and configured in accordance with this document. By
              default, the only pre-loaded application which stores all of its data in class A and
              B storage is the Apple Mail application.

          Network Security
          40. iOS 6.0 introduced the Global Proxy feature, which fo rces all Application-layer
              traffic to be pushed through a HTTP proxy. As this is only a HTTP proxy, no
              cryptographic security is provided by this feature, though secure connections
              can be proxied using it. From a security point of view, this feature’s bes t use is
              as a trigger for the VPN as discussed below.

          41. As the Global Proxy is not a security feature, it is not hardened to attack. An
              adversary on the local network may be able to cause it to be bypassed, and a
              malicious app on the device may be able to av oid using it.

          42. iOS supports both Transport Layer Security ( TLS) and IPsec Virtual Private
              Networks (VPNs). CESG policy states that departments must use an IPsec VPN
              to encrypt protectively-marked data in transit and securely route all traffic back
              through the department in order to take advantage of corporate monitoring and
              filtering devices already in place.

          43. Use of a VPN is an optional setting in iOS that can be configured on -device or
              by using administrative profiles deployed via USB or MDM. There is, however,
              no mechanism in iOS to ensure that the VPN remains active at all times. This


                                                                   Page 19

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004991
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 20 of 118

                                                          UNCLASSIFIED




                means that there is some risk of data leakag e outside the encrypted channel,
                even when the VPN is configured properly.

          44. To minimise this risk, when certain VPN types are used, the VPN can be
              configured to be “ on-demand” so that it automatically connect s when certain
              triggers occur. These triggers are IP addresses or domain names which cause
              the VPN connection to be established whenever a connection is established to
              one of the listed domains.

          45. This functionality was designed to be used to allow the device to access internal
              departmental services which require the VPN to be established in order to
              connect. By having the address of the Global Proxy in this field, the VPN can be
              triggered for every application-layer outbound connection the device attempts to
              make.

          46. As this triggering happens at application layer of the OS, certain low level traffic
              will not trigger the VPN. This include s DNS and APNS traffic which ma y leave
              the device before the VPN is established. Once the VPN has connected,
              however, all new connections, including DNS and APNS traffic, will be routed via
              the VPN. Existing connections, including to APNS servers may remain
              connected outside the VPN. As such, there is a slight risk of data exfiltration via
              this channel.

          47. Although the VPN settings themselves are a configuration profile and can be
              prevented from being removed , both the VPN and the on -demand setting can
              still be disabled by the user in the settings menu. Thi s means that even though
              the administrator has configured the device in line with this document and best
              practice, the user can still trivially disable the VPN.

          48. To mitigate this, CESG strongly recommends the provision of a carrier APN (see
              Chapter 6) and user education (see Appendix C) to mitigate data loss.
              Additionally, certain MDM products may provide features to detect that the VPN
              has been disabled and to provide administrative alerts if this has been detected.
              See Chapter 7 for further information on selecting a MDM server.

          49. Even if an APN is used to augment traffic routing controls, the user could still
              disable the VPN , and use Wi-Fi to connect directly to the Internet and bypass
              any corporate monitoring and protection s that are in place. No technical controls
              exist to disable Wi-Fi; users must be informed procedurally of corporate policy.



                                                                   Page 20

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004992
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 21 of 118

                                                          UNCLASSIFIED



        Apple iOS



          50. Note that some connections within the VPN (such as to an Exchange server)
              may additionally be encrypted under TLS. This encryption is controlled by the
              relevant application (such as the email application) and not at a system level, so
              enforcing the IPsec VPN is still necessary.

          Device Provisioning, Synchronisation and Mobile Device Management
          51. With iOS 5.1, Apple released Apple Configurator (reference [e]) which can be
              used for provisioning devices. Apple Configurator provides addition al options for
              hardening an iOS device, including putting the device into Supervised Mode.

          52. In previous versions of iOS, the device would share cryptographic key material
              with any host connected via USB when unlocked allowing that host to fully
              manage and audit the device . Putting a device into Supervised Mode prevents
              this behaviour, thus limiting security association s to only the provisioning
              terminal used to put the device into this mode.

          53. The Configurator can be used to apply configuration profiles to the device.
              These profiles include passcode policies, VPN configuration and disabling of
              certain features. One such profile that can be provisioned is an a uthentication
              certificate for a MDM server. This allows for an authenticated control mechanism
              to be established between the device and MDM server.

          54. By then provisioning an over-the-air MDM profile, the device establishes a
              remote security association with the MDM server , allowing an administrator to
              remotely configure, monitor and lock the device. This security association allows
              the sharing of cryptographic material between the device and MDM server so
              that passcode resets can be performed, and so that all commands are
              authenticated.

          55. Users can be prevented from removing profiles set by the Apple Configurator
              tool, with the exception of the MDM profile which can always be removed.
              Removing the MDM profile will remove any additional profiles pushed to the
              device through the MDM server, as well any data associated with those profiles .
              Therefore, careful choices should be made around which settings to apply via
              the Apple Configurator and which s ettings to apply through the MDM server.
              Procedural controls should also be used to mitigate the risk of weakened
              security configuration. These choices are discussed further in Chapter 7.

          56. The iOS platform exposes an interface so that Mobile Device Management can
              be performed by third -party server software. Organisations can therefore elect to

                                                                   Page 21

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004993
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 22 of 118

                                                          UNCLASSIFIED




                use either Apple’s MDM server or a third -party server. CESG has not assessed
                the features or quality of any given MDM server, so selection of the most
                appropriate server is left as a decision for the organisation’s risk assessment
                and accreditation process . Some considerations are provided in Chapter 7 and
                in CIAN 2012/09, Mobile Device Security Applications (ref erence [f]).

          Third-party Applications
          57. Apple has a large ecosystem of first - and third-party applications which augment
              the functionality provided by the base operating system. The iOS platform is
              hardened against attack from t hese applications through a robust
              implementation of sandboxing and code signing .

          58. Despite these security measures, applications still have access to a multitude of
              programming interfaces that allow access to various components an d data
              stores on the iOS device. These include location sensors, contact information
              stored on-device, microphone and network services. Consequently, trust in
              these applications is a paramount consideration.

          59. To provide enterprise control over applications installed on a user’s devic e,
              Apple provides several ways of limiting application installation on -device to only
              applications provided by the enterprise. This mechanism functions outside of the
              App Store channel, meaning that the App Store can be disabled and approved
              third-party applications still used.

          60. A full discussion around the acquisition and deployment of third -party
              applications, the use of mechanisms to control them, and residual risks is given
              in Appendix E.

          Custom In-house Applications
          61. If an organisation joins Apple’s iOS Developer Enterprise Program it has the
              opportunity to develop in -house applications and deploy them using their own
              infrastructure rather than the public App Store. A department can also set up an
              enterprise app catalogue or use one as part of a third -party MDM server.

          62. Enterprise apps should be developed with due consideration to the security
              aspects of development. Apple produces considerable amounts of
              documentation on how to develop applications for iOS securely. This
              documentation is available on thei r developer portal http://developer.apple.com/ .



                                                                   Page 22

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004994
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 23 of 118

                                                          UNCLASSIFIED



        Apple iOS



          63. For more information on in-house app development and deployment , see
              Apple’s App Developer Guide (reference [g]).

          Privacy Settings
          64. With iOS 6.0, Apple introduced finer -grained user control over what personal
              data applications could access. This means that the user must explicitly give
              permission when an application wants to access the Calendar, Contacts,
              Camera, Reminders, Photos or Loca tion, or wishes to use Facebook or Twitter
              credentials. Once a user has given permission to a particular application, the
              authorisation is stored in the Privacy menu.

          65. The Privacy menu can then be used to see which applications have previously
              requested access to the personal data stores, and to change the initial decision
              at a later date.

          66. The Restrictions menu on the device can be used to prevent changes to the
              items on the Privacy menu. This means that all applications can be prevented
              from getting persona l data on the phone by disabling all accesses in the Privacy
              menu, then preventing changes in the Restrictions menu. If individual access are
              required for trusted applications (say, a custom -developed in-house application),
              then individual permissions can be set on that, before applying the restriction in
              the Restrictions menu.

          67. Recommendations for which privacy settings to configure are given in Appendix
              A.

          Apple Services
          68. Apple provides a number of online services by default such as iMessage, Siri
              and Maps. As with all services that require the exchange of data outside of
              departmental networks , the risks of using these services should be assessed
              before they are used. The recommended architecture and settings given later in
              this document put the system into a configuration where such risks are
              minimised.

          69. For example, Siri is a voice -controlled assistant which allows the user to dictate
              text and issue commands. By default, Siri is enabled and accessible when
              locked. Because Siri ca n dictate messages for sending, it can read contacts and
              exchange voice data with Apple servers for processing. Siri can also remind you
              of meetings and therefore it can access calendar appointments. This means
              that, by default, an unauthenticated attacker can access calendar and contacts
                                                                   Page 23

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004995
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 24 of 118

                                                          UNCLASSIFIED




                without unlocking the device. In addition, any spoken reply by Siri could be
                overheard by a bystander.

          70. Even if access to these services is prevented when locked, the application still
              forwards much of its data to Apple for processing. Although this connection is
              encrypted in transit, there is no assurance of who has access to the data when it
              arrives at the remote server for processing , or if it is stored there .

          Device Updates and Recovery
          71. As of iOS 5.0 , iOS devices are ab le to receive device updates directly over-the-
              air. This means that no direct physical connection to a computer is necessary.
              Although the majority of updates are expected to be small, and they could
              reasonably be downloaded over a 3G connection, some upda tes (e.g. a new
              major version of the OS) may be substantially larger and may require that the
              device is brought back to the department for updating via USB.

          72. iOS devices have a built -in recovery mode known as Device Firmware Upgrade
              (DFU) mode. This is a minimal pre -boot environment which allows the device
              memory to be completely overwritten with a new image of the operating system.
              This could be useful in restoring devices which have become corrupted or
              compromised, as it does not require the device to be in a bootable state to use
              it.

          73. To put the device into DFU mode and perform a restore , follow the steps on
              page 4 of iOS Security (reference [d]). The device must then be connected to a
              provisioning terminal to reload th e operating system software.

          74. DFU mode restore operations can be used to completely reset a device to
              factory state and should be used when provisioning devices that have previously
              been used, or as a best-endeavour sanitisation before release.

          75. CESG has not assessed the rigour of the secure erase functionality of the
              device, so risks of re-provisioning to different operating environments will need
              to be assessed and considered by the department in question .

          76. Administrators should sanitise devices using a DFU mode restore in the
              following scenarios:




                                                                   Page 24

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004996
                     Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 25 of 118

                                                          UNCLASSIFIED



        Apple iOS



                       When re-issuing a returned device
                       Before provisioning a privately owned device 6
                       To break all device trust relationships with previously synchronised hosts




                 6
                  See CIAN 2012/07 (reference [b]) for a more thorough discussion of Bring Your Own Device
                 (BYOD) in the UK Public Sector.


                                                                   Page 25

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004997
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 26 of 118

                                                          UNCLASSIFIED




                                     THIS PAGE IS INTENTI ONALLY LEFT BLANK




                                                                   Page 26

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004998
                    Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 27 of 118

                                                          UNCLASSIFIED



        Apple iOS




          Chapter 5 – Deployment Process
          Recommended Actions
          77. To provision an enterprise deployment of iOS devices appropriate for use in the
              UK Public Sector , Administrators should:

                      Procure and provision an APN (Access Point Name) from a chosen cellular
                       carrier, as per APN requirements in Chapter 6
                      Obtain SIM cards from the carrier that are exclusively provisioned to use
                       the procured APN for their cellular data connection
                      Deploy OS X 10.7 Lion (or later), and install iTunes 10. 7 (or later) and the
                       Apple Configurator utility version 1.2 (or later) onto a dedicated provisioning
                       terminal as described in Chapter 6
                      Procure and set up a MDM Server which is compatible with iOS and fu lfils
                       the requirements given in Chapter 7
                      Deploy and configure the requisite network components as described in
                       Chapter 6
                      Create configuration profiles for the end -user devices in line with the
                       guidance given in this document and apply these profiles to provisi oned
                       devices using Apple Configurator
                      Securely associate each provisioned device to the MDM server by following
                       the manufacturers’ instructions
                      Use the MDM server to apply over -the-air configuration prof iles to the
                       device as required
                      Apply any additional h ardening required by using the Restrictions menu
                       locally on the device
                      Provide Security Operating Procedures, user education packages and
                       training documents on the secure use of the devices
                      Establish a helpdesk facility to respond to loss or theft of devic es by
                       performing remote lock or wipe functions




                                                                   Page 27

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00004999
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 28 of 118

                                                          UNCLASSIFIED




                                     THIS PAGE IS INTENTI ONALLY LEFT BLANK




                                                                   Page 28

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005000
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 29 of 118

                                                          UNCLASSIFIED



        Apple iOS




          Chapter 6 – Recommended Architecture
          Key Principles
               The recommended network architecture is based on CES G Architectural Pattern
                2: Walled Gardens for Remote Access (reference [h]). It should be implemented
                to complement the technical controls discussed in this document
               A carrier-provided and carrier-enforced APN is required to prevent data leakage
               The native IPsec VPN component within iOS , in conjunction with an approved
                IPsec concentrator within the Walled Garden, along with the APN, provides
                Confidentiality and Integrity of data in transit between the device and
                departmental networks sufficient to protect sensitive data in transit
               X.509 certificates ar e used for unique endpoint identification and authentication
               Technical controls within the architecture allow the device to access a limited
                subset of departmental services
               Security profiles on devices are provisioned and maintained using the Apple
                Configurator utility and an appropriate MDM server

          Introduction
          78. This section provides advice on how to securely connect iOS devices to an
              organisation’s network in order to manage the risk to that network.

          79. For organisations bound by the HMG Security Policy Framew ork (reference [i]),
              the risks presented to their corporate infrastructure by the deployment of devices
              operating at RESTRICTED must be formally assessed and treated by applying
              appropriate technical and non -technical security controls from the baseline
              control set in the IS1 and 2 Supplement (reference [c]). All HMG ICT systems
              that handle, store and process protectively -marked data must undergo a
              proportionate assessment process .

          Recommended Archit ecture
          80. The recommended architecture is based on the principles in CESG Architectural
              Pattern No.2 (reference [h]). An APN is used to provide separation of
              departmental mobile data from the mobile operator’s main data network. Mobile
              devices connect through an IPsec tunnel over the APN to the department into a
              ‘Walled Garden’. All data communications from the mobile device travel through
              this route. The communications between the device and the departmental

                                                                   Page 29

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005001
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 30 of 118

                                                          UNCLASSIFIED




                network are mediated b y a Presentation Layer within the architecture. This
                mediated access exposes only a subset of services within the department, such
                as email and internal web applications.

          81. A number of Apple services , namely to the Apple Push Notification Service
              (APNS) must be made available to iOS devices via the APN before the VPN is
              established. This means that limited Internet connectivity needs to be passed to
              the iOS devices inside the APN tunnel but not through the VPN gateway . See
              the table at the end of this Chapter for more information on this.




              Figure 1: Recommended architecture for an enterprise deployment of iOS
          82. Figure 1 provides a high-level recommended architecture. The definitions of the
              layers are those used within the Architectural Pattern. In practice the
              architecture may need to be tailored to individual scenarios but any deviations
              from the recommended architecture will need to be given careful consideration
              to assess the security implications.


                                                                   Page 30

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005002
                    Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 31 of 118

                                                          UNCLASSIFIED



        Apple iOS



          83. The function performed by each security -critical component of the architecture is
              explained below:

                      The APN tunnel serves two purposes:
                        o It isolates the mobile device from the remainder of the carrier network,
                          limiting the publicly-exposed attack surface of the devi ce
                        o It provides defence -in-depth for when the VPN is not active. The VPN
                          could be inactive for various reasons including timeouts, user malice,
                          misconfiguration, or during device boot when APNS connections are
                          initially made
                       By terminating the APN tunnel in side the department, all mobile device
                       traffic is routed via corporate monitoring and filtering systems to prov ide
                       additional defence in depth
                       Any cryptographic parameters of the APN tunnel will generally be provided
                       by the carrier and cannot be configure d. Because of this, and because the
                       APN can be bypassed by SIM change or enabling Wi -Fi, a VPN needs also
                       to be used
                      Internal Firewall which sits between the APN tunnel and the VPN gateway
                       provides controls against a network -level attack from the untruste d WAN
                      The VPN Gateway terminates the VPN from the mobile devices. It also
                       authenticates the mobile device and the user. The VPN provides
                       Confidentiality and Integrity for the data in transit between the device and
                       the department. Specific security requirem ents for the VPN are listed below
                       in paragraph 84
                      The purpose of the Presentation Layer is to present a subset of
                       departmental services to the mobile devices. This reduces the risk a
                       compromised mobile device presents to the co re network. As a minimum
                       the Presentation Layer is formed by the Internal Firewall, but CESG
                       recommends that a reverse proxy be used to provide a layer of abstraction
                       between the mobile device and the Core systems where possible. The
                       Global Proxy settin g in the device profile should be set to the address of th e
                       reverse proxy server
                      The Mobile Device Management (MDM) server allows configuration
                       profiles to be established and maintained for the devices. MDM
                       considerations are discussed in Chapter 7


                                                                   Page 31

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005003
                    Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 32 of 118

                                                          UNCLASSIFIED




                      The Certificate Authority is the root of trust for the certificates used within
                       the architecture and is a critical part of the cryptographic security
                      The Directory Service provides authentication of users to services within
                       the department
                      The Internet Gateway represents the existing infrastructure such as a
                       proxy server, filtering, monitoring and auditing that may already exist within
                       the department infrastructure for access to Internet resources . All Internet
                       browsing from the mobile dev ices should be routed over the VPN and
                       through this infrastructure to ensure equivalent protections are in place for
                       browsing from the mobile devices as there are for the departmental desktop
                       infrastructure

          Implementation Notes
          84. The following advice is inte nded to inform implementation decisions:

                      It is possible that the VPN Gateway may also provide the function of the
                       External Firewall, in which case it is not necessary to have a separate
                       physical device
                      CESG do not recommend that a third interface on the access layer’s
                       internal firewall be used to place the firewall in a DMZ if the firewall carries
                       a lower level of assurance than the VPN Gateway. The rationale for this
                       recommendation is given in the CESG Architectural Pattern No.2 (reference
                       [h])
                      Departments may consider facing the VPN concentrator to the Internet and
                       permitting an exception on APN traffic to reach the VPN. This means that if
                       a device were to come from a different bearer than the APN, it would still be
                       protected by the VPN. In this instance, VPN connection source IP
                       addresses could be used to monitor compliance wit h Wi-Fi policy, for
                       example
                      In an emergency, it may also be beneficial to have planned an option for
                       allowing the MDM server to be temporarily reachable directly from the
                       Internet without reconfiguring devices. This mechanism could then be used
                       to increase the likelihood of, say, a device wipe message reaching the
                       device while the VPN is not connected
                      CESG recommend s that the Internal Firewall which sits b etween the VPN
                       gateway and the AP N tunnel is a separate firewall

                                                                   Page 32

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005004
                    Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 33 of 118

                                                          UNCLASSIFIED



        Apple iOS



                      Both the device and the user are authenticated in the above architecture.
                       Where possible it is advised that the mapping of devices to users be
                       enforced. For example, users should be prevented from connecting on
                       devices that were not issued to them by the department
                      There are no security reasons why the server components in the above
                       architecture cannot be virtualised. However, unassured virtualisation should
                       not be used to separate different s ecurity domains. For further
                       recommendations on the usage of virtualisation please refer to CESG Good
                       Practice Guide 12 (GPG 12), Use of Virtualisation Products for Data
                       Separation: Managing the Security Risks (reference [j])

          Private APN
          85. CESG strongly recommends that organisations acquir e and use a private
              Access Point Name (APN) to route all mobile traffic back to the department. This
              configuration would isolate the communication between the iOS device and the
              department over public cellular networks, and additionally protect the VPN
              endpoint from being exposed directly to the Internet.

          86. All traffic originating from devices should be captured by the APN and routed
              through the department (not just VPN traffic). This will ensure th at traffic cannot
              be routed directly to the Internet before the VPN is established.

          87. The APN terminates at a department gateway which will then route traffic either,
              to the Internet Browsing Gateway (if it is APNS or other Apple Service traffic ), or
              to the VPN gateway (for all other traffic ). The routes for these service s are given
              at the end of this Chapter.

          88. The APN tunnel could be configured to have multiple GGSN routes availab le to
              provide redundancy. This would provide network resilienc e for users should one
              of the GGSN’s fail.

          89. SIM cards associated with the APN should not be allowed to connect to other
              APNs owned by the mobile operator and not controlled by the department . SIM
              cards not associated with the department should be blocked from co nnecting to
              the APN.

          90. SIM cards associated with the APN must not contain any third-party Java
              Applets as they could compromise the security of the devices or the APN. The



                                                                   Page 33

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005005
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 34 of 118

                                                          UNCLASSIFIED




                organisation risk owner is responsible for discussing this with their mobile
                operator.

          VPN Configuration
          91. The built-in VPN client within iOS has been assessed against the CPA
              Foundation Grade requirements for IPsec VPN for Remote Working – Software
              Clients (reference [k]).

          92. The VPN must be configured to use X.509 certificates for mutual authentication.
              Each iOS device must be issued with a certificate from an appropriate Certificate
              Authority. The VPN Gateway is also provided with an X.509 certificate that can
              be authenticated by the devices.

          93. The deployed VPN gatew ay should be a CESG -certified device, assured to at
              least Foundation Grade against the IPsec VPN Security Gateway Characteristic
              (reference [l]), and deployed in accordance with it s published Security
              Procedures.

          94. As iOS does not support configuration of key lifetime options it is necessary to
              rely on key lifetime parameters set by the VPN Gateway. Therefore it is
              important to ensure that these parameters are configured appropriately on the
              VPN Gateway.

          95. Keep-alive mode should be configured as part of IKE to detect if the VPN has
              become disconnected and trigger a reconnection attempt.

          Certificates and Certificate Authorities
          96. CESG recommends that organisations implement a self-signed root certificate
              authority, or a subordinate to an existing HMG CA, that issues certificates to the
              mobile devices and the VPN Gateway. The infrastructure should then be
              configured to only accept device certificates that are issued by the authority.

          97. Given the expected lifetime of a mobile device in a department, user and device
              certificates should have a lifetime of no more than the lower of the expected
              lifetime of the device and 3 years. New certificates will need to be reissued if the
              device lifetime later exceeds this duration.

          98. Incident management pr ocedures should detail the process for revocation of
              certificates. During mobile device connection, departmental services must check
              whether the certificate of the connecting device has been revoked. Normally this

                                                                   Page 34

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005006
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 35 of 118

                                                          UNCLASSIFIED



        Apple iOS



                check uses a Certificate Revocation List ( CRL) or the Online Certificate Status
                Protocol (OCSP). The exact method is not important provided that a mechanism
                exists for revoking a particular certificate and the access and identification it
                provides.

          Provisioning Terminal
          99. In order to take advantage specifically of the Supervised Mode feature of iOS,
              devices must first be configured using the Apple Configurator (reference [e]) on
              the Provisioning Terminal via USB. The Provisioning Terminal may be a member
              of the departmental network but should not be a general -purpose workstation.

          100. The Provisioning Terminal will require limited access to the internet to allow the
               Apple Configurator to download the latest firmware images and to activate the
               iOS devices.

          101. See Chapter 7 for further details of the provisioning process, and Chapter 10 for
               further details on man agement and maintenance of the P rovisioning Terminal.

          Mobile Device Management (MDM)
          102. Mobile Device Management produc ts themselves are discussed in detail in
               Chapter 7. This section discusses their integration into the network.

          103. The MDM server is located in the core network and contains cryptographic
               material for each registered device which c an be used to remotely unlock the
               device. Consequently the MDM server must have the same physical protections
               as the Certificate Authority.

          104. The MDM server will require certain network ports to be open between iOS
               devices and the MDM server in order to operate correctly. The relevant MDM
               vendor’s guidance should be followed to configure the n etwork to support their
               product. For example, devices may enrol using the Simple Certificate Enrolment
               Protocol (SCEP) using TCP port 1640.

          105. Additional connections must also be allowed from the MDM server to Apple
               servers to allow push notifications to be sent. These ports are discussed from
               paragraph 115 onwards.

          106. For disaster recovery or emergency usage it may be necessary to temporarily
               expose the MDM server to the Internet. This will allow connections between the
               MDM server and devices which for whatever reason are not connected to the

                                                                   Page 35

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005007
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 36 of 118

                                                          UNCLASSIFIED




                APN and VPN (e.g. connected to the Internet via Wi -Fi with VPN disabled). To
                enable this in future, the MDM server must be configured with a public DNS
                record and IP address which is not ordinarily reachable from the Internet.

          Management of the Departmental Components
          107. All server and hardware components should be hardened in line with good
               industry practice. Manufac turers’ hardening guides should be followed where
               they exist.

          108. The principle of least privilege should be applied to all accounts used within the
               system. Service accounts should have the minimal capability required to perform
               their function. Unnecessary pri vileges should be removed; this will reduce the
               impact of a compromise.

          109. Consideration should be given to protecting the management interfaces of
               departmental components.

          Reverse Proxy
          110. The reverse proxy brokers device access to internal services by allowin g only
               certain network traffic to pass through it to the internal addresses.

          Mail Server
          111. Whilst the provisioning of iOS into the department should not largely affect the
               configuration of the mail server, additional consideration must be given to
               filtering file types which can be harmful to iOS devices. File types which must be
               prevented from reaching the device are .mobileconfig, .mobileprovision and .plist
               (configuration files) and .ipa (iOS application files) as allowing these to reach the
               device could compromise its security.

          112. Email messages delivered to the device should be delivered in plaintext format
               only, and should not contain any rich or active content.

          113. Calendar, Contacts, Notes and other non -mail items which are synchronised
               with the mail server ar e not protected on devices in the same way as email and
               attachments are (see Chapter 4). Therefore CESG strongly recommend s that
               these items are not delivered to iOS devices if they are sensitive. This restriction
               can be implemented in one of several ways:




                                                                   Page 36

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005008
                    Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 37 of 118

                                                          UNCLASSIFIED



        Apple iOS



                       Use IMAP with SSL (IMAPS) rather than ActiveSync. IMAP does not
                        support synchronisation of anything other than e -mail with the mail server
                       Procedurally mandate that calendar appointments , contacts, tasks and
                        notes may not contain sensitive data across all users of the system
                       Use an ActiveSync proxy to filter out any items other than mail which are
                        protectively marked. This would also require all Exchange objects in the
                        organisation to be tagged with their classification
                       Only configure the device to synchronise mail to the server, then use the
                        local Restrictions options on the device to prevent alterations to the
                        settings

          Internet Browsing Gateway
          114. Content filtering services must be in place and must filter th e file types given in
               paragraph 111 to prevent them from reaching the device and altering its
               configuration.

          Apple Network Traffic
          115. iOS devices connecting to Apple from within the corporate network (i.e. , on the
               VPN) need certain external addr esses to be reachable in order to activate and
               function correctly. A table of these required addresses is given below.

          116. Note that any given apple.com sub domain will resolve to many IP addresses
               within the 17.0.0.0/8 address range which are subject to chang e at any time.
               Therefore, whitelisting should be by domain name rather than IP address.

          117. For more information on these services, see

                       http://support.apple.com/kb/TS1379

                       http://support.apple.com/kb/TS1629

             Local
           Machine(s)              Remote Address(es)                   Port(s)                            Purpose

         Provisioning         ocsp.apple.com                        443                Online Certificate Status service              for
         Server, Device       evsecure-ocsp.verisign.com                               checking signing certificate validity.
                              evintl-ocsp.verisign.com




                                                                   Page 37

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005009
                      Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 38 of 118

                                                          UNCLASSIFIED




         Provisioning         crl.apple.com                         443                Certificate Revocation List server for
         Server, Device                                                                periodic updates to cached c ertificate
                                                                                       validity infor mation

         MDM Server           gateway.push.apple.com                2195, 2196         MDM servers use these ports on both
                              feedback.push.apple.com                                  servers to send data to Apple Push
                                                                                       Notification Service ser vers for forwarding
                                                                                       to devices

         Provisioning         phobos.apple.com                      443                Device Activation
         Server               itunes.apple.com
                              ax.itunes.apple.com
                              gs.apple.com
                              albert.apple.com
                              ax.init.itunes.apple.com

         Device               init.ess.apple.com                    80                 Device Activation configuration

         Device               gs-loc.apple.com                      443                Google Services Server

         Device               setup.icloud.com                      443                iCloud Configuration Server
                                                            7
         Device               *-courier.push.apple.com              5223, 443          Apple Push Notificatio n Service to iOS
                                                                                       device messages

         Device               mesu.apple.com                        80                 Device Software Updates

         Device               guzzoni.apple.com                     443                Siri Server used at Device Activation

         Device               service2.ess.apple.com                443                iMessage Server used at Device
                                                                                       Activation

         Device               static.ess.apple.co m                 80                 iMessage Server used at Device
                                                                                       Activation




                  7
                   There are multiple cour ier.push.apple.com servers, named from 1 to 200 (e.g. 5 -
                  courier.push.apple.com).


                                                                   Page 38

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005010
                    Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 39 of 118

                                                          UNCLASSIFIED



        Apple iOS




          Chapter 7 – Provisioning and Mobile Device
          Management
          Key Principles
             Provisioning is the initial process of applying security controls to a device,
              including defining a Mobile Device Management (MDM) server
             Mobile Device Management allows profiles and restrictions to be remotely applied
              to a device
             Devices must be provisioned in a secure environment to enable remote
              management

          Introduction
          118. The provisioning process for an iOS device requires it to be configured in three
               separate steps:

                       Apple Configurator must be used to apply non -changeable security settings
                        to the device, to place the device into Supervised Mode, and to prepare the
                        device for being connected to a MDM server
                       A MDM server must be used to apply any profiles for which it may be
                        desired to remotely change them at a later date
                       The Restrictions menu in device settings must then be used to apply
                        further controls which the Apple Configurator and MDM servers cannot
                        apply. These settings are locked using a four -digit PIN which should not be
                        revealed to the device user
          119. Actual recommended settings for the various areas of policy are listed in
               Appendix A, whereas the discussion around their impact is provided in this
               section.

          120. A wider discussion on the use of mobile security products, including MDM, in the
               UK Public Sector is contained in CIAN 2012/ 09, Mobile Device Security
               Applications (reference [f]).

          Apple Configurator
          121. One of the most important features of the Apple Configurator is the ability to
               place a device into Supervised Mode. As connectivity through the dock

                                                                   Page 39

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005011
                    Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 40 of 118

                                                          UNCLASSIFIED




                connector cannot be hardware -disabled, the Supervised Mode feature is
                required in order to associate the device to a single comput er, preventing the
                device from syncing to other computers. This must be enabled from the
                provisioning terminal during the initial provisioning process.

          122. Security profiles can then be installed on the device through the Apple
               Configurator. Profiles added in this way can be optionally locked in place so that
               they can only be removed by completely resetting the device. Policies and
               settings which will never need to be changed should be added at this st age of
               the provisioning process and locked.

          123. The Apple Config urator must then be used to add a profile containing the signing
               certificate used by the MDM server during enrolment in order to build a trusted
               relationship and validate future management messages.

          124. As this provisioning involves transferring certificates in plaintext, the process
               must occur over a USB cable from a dedicated provisioning terminal.

          MDM Server Considerations
          125. In order to manage devices securely the network administrator must deploy a
               MDM server to manage profile settings on the devices, and configure them to
               trust and obey commands received from the MDM server.

          126. iOS devices use a proprietary MDM protocol which is supported both by Apple’s
               MDM server and by a range of third -party providers. As such, not all MDM
               servers provide the same range of functionality. It is vital to select one which
               supports the requirements listed below as a minimum:

                       Passcode complexity and enforcement rules
                       Remote device wipe
                       Email account creation and configuration
                       Device audits
                       Access point management
                       Uses the Apple MDM API
          127. The MDM server should be installed in a network location which associated
               devices can reach via the VPN. The MDM server will also require direct Internet
               connectivity to send Apple Push Notification Service (APNS) messages via

                                                                   Page 40

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005012
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 41 of 118

                                                          UNCLASSIFIED



        Apple iOS



                Apple owned servers to trigger certain behaviours on the device. See Chapter 6
                for more information around r ecommended network architectures, and Apple:
                Deploying iPhone and IPad Mobile Device Management (reference [m]) for
                details of the Apple MDM server .

          128. Whilst this document assumes that the MDM server will be hosted on -premises,
               the use of a managed third -party service hosted on appropriately secured
               infrastructure is not precluded. Administrators and Accredi tors should consider
               the benefits and security implications before deciding where to host their MDM
               service. Whichever approach is taken, the hosting service must be accredited to
               handle the data in question.

          MDM Provisioning
          129. To associate a device with a MDM server it must be enrolled. In order for this to
               happen securely all MDM communications , specifically including during
               enrolment, must be digitally signed so that the device can verify the profile using
               a certificate placed on the device during the i nitial provisioning stage with the
               Apple Configurator. In the case of the Apple Server MDM this will be the Trust
               Profile.

          130. MDM servers can also push control messages to a device. These messages can
               be remote commands (e.g. wipe), requests for audit infor mation, or can apply
               new configuration settings to the d evice or range of devices.

          Profiles
          131. Profiles are configuration files controlling one or more settings that can be
               pushed to devices via a MDM server. These can contain blank fields, enabling
               user-specific details (e.g. email credentials) to be entered at installation time.

          132. Profile settings implemented through the MDM service can complement or
               augment those set through the Apple Configurator, but not override them. If
               there is a contradiction in securi ty settings then the most secure option s take
               precedence.

          133. Profile signing is important as profiles could be overwritten by alternatives
               identified by the same Unique Identifier (UID). To protect against such attacks
               the MDM server must be configured to si gn all profiles when they are delivered.

          134. Devices will recognise profiles which are sent via a MDM server, email or a web
               browser. As users cannot be relied upon to distinguish emails containing

                                                                   Page 41

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005013
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 42 of 118

                                                          UNCLASSIFIED




                legitimate corporate profiles from malicious ones sent by a third-party they must
                be instructed to ignore all profiles unless they are sent through the MDM server.
                Email and web filtering should be used to block .mobileconfig and
                .mobileprovision file attachments.

          135. Profiles added through the MDM server can be optionally locked against user
               removal, as with profiles added using the Apple Configurator. However, the
               profile containing the MDM enrolment information cannot be locked and
               therefore can be removed by the user. Such a removal will also remove any
               profiles added by that MDM server as well as any information linked to that. For
               example, if an email account is set up by a profile pushed through the MDM
               server and then the MDM profile is removed then all email data will also be
               removed.

          136. If a user removes the Devic e Management profile from a device, it will lose any
               profiles added remotely through the MDM server and any data associated with
               that profile. Auditing the device will no longer be possible and the profile
               removal might not be detected. Users must be advis ed against removing the
               MDM profile, and administrators should carefully decide which security settings
               should be enforced th rough the Apple Configurator and which are trusted to the
               MDM server.

                                        Risk Warning : See Chapter 11 for details.

          Self Service
          137. Some MDM products may allow users to self -administer certain areas of their
               device configuration, or to remotely locate, lock, password -reset or wipe their
               device. As implementation of this functionality can vary across vendors of these
               products, the network arc hitecture presented in this section does not account for
               variances in architecture required to support these functions.

          138. If such functionality is enabled on the MDM service, users’ access should be
               over a trusted network only, with access credentials at lea st as strong as for the
               device. Usage of these services should be monitored and audited regularly for
               security breaches.




                                                                   Page 42

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005014
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 43 of 118

                                                          UNCLASSIFIED



        Apple iOS



          Restrictions
          139. There are a number of security restrictions which can only be set locally on the
               device in the Restrictions menu (See Appendix A for details). These restrictions
               must be locked from user interference by using a 4-digit PIN.

          140. By enabling certain items in the Restrictions menu, administrators can prevent
               users from changing settings w hich are not otherwise controllable by the
               department. Administrators should be aware that the use of a PIN to control
               these options will also prevent the user from wiping their device by using the
               “Erase all content and settings” menu item, as this prompt s for the Restrictions
               PIN and device passcode when used.




                                                                   Page 43

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005015
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 44 of 118

                                                          UNCLASSIFIED




                                     THIS PAGE IS INTENTI ONALLY LEFT BLANK




                                                                   Page 44

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005016
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 45 of 118

                                                          UNCLASSIFIED



        Apple iOS




          Chapter 8 – Profile Settings
          Key Principles
             Any functionality with no business benefit should be disabled
             Administrators should consider using multiple profiles to standardise the
              provisioning process

          VPN Profile
          141. The device requires a VPN profile covering addresses, algorithms and
               certificates. This profile should be set to operate with the VPN configured as
               detailed in Chapter 6.

          142. CESG recommend s that VPN profiles be applied using Apple Configurator
               rather than via the MDM server. The user is then unable to remove these
               settings without Administrator interaction.

          143. The VPN on demand feature should be used to force all corporate
               communications through the VPN gateway. See Appendix A for the
               recommended VPN on demand settings that should be applied.

          Passcode
          144. Passcode policy, rules and guidance must comply with the requirements set out
               in HMG IA Standard No. 7 (IS 7), Authentication of Internal Users of ICT Systems
               Handling Government Information (reference [n]) and employ a sensible
               passcode regime. Specifically, this must enforce the use of the device lock and
               dictate passcode complexity rules.




                                                                   Page 45

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005017
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 46 of 118

                                                          UNCLASSIFIED




          145. The following table sets out some of the possible passcode schemes an
               organisation could adopt, and the corresponding approximate time to brute -force
               all of the passcodes possible under that scheme.

                            Character         Character          Passcode             Approx. time to
                              Set              Set Size           Length                 exhaust
                                                                     4                       15 minutes
                                 0-9                10
                                                                     8                          90 days
                                                                     7                      9,000 years
                             A-Z, a-z,
                                                    62               8                    500,000 years
                               0-9
                                                                     9                 30,000,000 years
                             A-Z, a-z,                               7                    250,000 years
                               0-9,               ~100               8                 25,000,000 years
                             symbols                                 9              2,500,000,000 years


          146. The above table shows several passcode policy schemes. Note that the time to
               exhaust is only an indication of the time it would take to computationally try all
               passwords in this space using current technology. Future developments in
               hardware forensics may allow for the passcode being brute-forced offline,
               reducing these estimates significantly.

          147. Using this table to inform passcode policy assumes that passcodes are
               randomly chosen within the space of all possible passcodes. As users would
               normally choose their own passcode, this reduction in passcode entropy needs
               to be considered.

          148. As such, CESG strongly recommend s that 9-character device passcodes are
               used and users are forced via a profile to include at least one number and
               symbol.

          149. Despite these pattern policy rules, it is still possible for a user to select a weak
               passcode. This would have serious implications for the security of the system.
               The example user guidance document in Appendix C contains guidance on
               selection of passcodes. Administrators must ensure that users are aware of the
               importance of selecting a robust passcode.

          Applications
          150. iOS devices have a core set of applications as standard. It is possible to install
               third-party applications through the App Store or an enterprise app catalogue.

                                                                   Page 46

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005018
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 47 of 118

                                                          UNCLASSIFIED



        Apple iOS



          151. Profiles applied to a device can disable access to some built-in applications,
               such as the browser, the Camera app, and the App Store. This mechanism can
               therefore be used to prevent any third -party applications from being installed.

          152. As there are inherent risks with the use of third -party applications, CESG
               advises that administrators disallow their use by disabling the App Store
               application. However, where there is a clear business benefit in using third-party
               applications, administrators must consi der whether the risks highlighted in
               CESG Good Practice Guide No. 7 (GPG 7), Protection from Malicious Code
               (reference [o]) are acceptable and , if so, apply the mitigations listed.

          153. All applications in the App S tore have been subjected to a due -diligence
               assessment by Apple to ascertain that they are not overtly malicious.

          154. Apple’s assessment notwithstanding, third -party applications may still contain
               malicious code or may simply be badly designed and introduce un intended
               vulnerabilities. Clearly, the source and quality of the software and the number of
               applications installed are major factors in the degree of risk involved.

          155. Departments may wish to consider the deployment of an enterprise app
               catalogue to allow in-house applications to be deployed to connected devices.

          Mail Settings
          156. CESG strongly recommend s that only the default email software is used for the
               sending and receiving of protectively-marked email content and moreover that
               only email accounts from the en terprise domain mail server should be
               configured in this application to minimise the risk of data leakage via a non -
               departmental mail account.

          157. Profile settings must also be used to prevent the dir ect copying of email from a
               departmental email account to another account not within the department.

          Browser
          158. As the use of the web browser increases the attack surface, departments
               choosing to permit the use of Safari should manage the risks as described in
               GPG 7 (reference [o]).

          159. If a department chooses to disable access to the browser, they should be aware
               that this does not block access to web clips , and web pages embedded in third -
               party applications which facilitate the presentation of web pages. If a web clip is

                                                                   Page 47

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005019
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 48 of 118

                                                          UNCLASSIFIED




                used, it should be verified that this does not allow a user to access the wider
                Internet.

          160. All browsing activity must use the APN and VPN to pass all data through the
               departmental network. The network should be configured to provide an
               equivalent degree of protection to the iOS devices as to any computer on that
               network. Malicious software and data should be detected and blocked as
               thoroughly as possible, along with unauthorised attempts to access internal
               services.

          Multimedia
          161. Multimedia applications for music and video, as well as iTunes for media
               purchases, can be disabled through Apple Configurator profile as per
               departmental policy .

          GPS
          162. Administrators should be aware that Location Services may send current
               location, previous locations, and any search terms to Apple owned servers.
               CESG have not assessed the security of these services .

          163. Users’ ability to use Location Services can be controlled using the Restrictions
               menu on the device.

          Camera
          164. Departments should be aware that mobile devices with a built -in camera might
               contravene some site security policies. The device camera can be disabled
               through a profile if required. Any photographs taken using the camera on the
               device are only stored using Class D encryption, so their protection cannot be
               guaranteed to the same level as othe r data on device.

          165. Facetime should also be disabled as the recommended architecture prevents it
               from working.




                                                                   Page 48

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005020
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 49 of 118

                                                          UNCLASSIFIED



        Apple iOS



          Account Control
          166. User accounts with external services (e.g. email, iCloud, iTunes, social media)
               cannot be controlled through profile settings, but can be protected from change
               by a user by means of the Restrictions menu on the device. These options
               should be used to prevent users ’ devices registering with external services and
               transferring data.

                                         Risk Warning : See Chapter 11 for details

          167. Third-party applications may also synchronise data with external services. In
               general, third-party application policy cannot be set through MDM, so users must
               be careful not to allow sensitive data to be synchronised via third -party
               applications they are permitted to use by administrators.




                                                                   Page 49

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005021
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 50 of 118

                                                          UNCLASSIFIED




                                     THIS PAGE IS INTENTI ONALLY LEFT BLANK




                                                                   Page 50

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005022
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 51 of 118

                                                          UNCLASSIFIED



        Apple iOS




          Chapter 9 – Procedural Controls
          Key Principle
               CESG has identified a number of risks that cannot be fully mitigated by technical
                controls alone. This section sugges ts procedural controls to treat them

          Introduction
          168. The iOS platform does not allow all identified risks to be mitigated by technical
               measures alone. Because of this, additional procedural controls need to be put
               in place. These procedural controls may apply to administrators, users, or both.

          169. User guidance should be established and distributed to the user community to
               ensure adoption. Disciplinary procedures should be put in place to reinforce the
               importance of following these policies.

          Wi-Fi
          170. All iOS devices support the use of Wi -Fi as a network bearer. However, due to
               the fact that the VPN cannot be fully hardened (as discussed in Chapter 4), and
               the APN routing would not apply over Wi -Fi, CESG advises that users are
               explicitly warned not to enable the Wi -Fi functionality on their devices.

          171. There are currently no technical controls available on iOS for administrators to
               limit the ability of the user to enable Wi -Fi; hence its use must be procedurally
               controlled throu gh User Security Procedures . Some MDM products may have
               the ability to monitor connections to Wi-Fi networks and alert if an unauthorised
               connection is made; such products may be used to monitor compliance if
               desired.

          172. Should Wi-Fi be enabled by a user, iOS devices may no longer be subject to the
               protections provided by the departmental monitoring and filtering services.
               Attackers may be able to modify device settings by distributing mobile
               provisioning configuration files; intercept and/or modify Internet -bound traffic, or
               reach additional attack surfaces not present over 3G interface (including
               wireless synchronisation services).

          173. Whilst out of scope of this document, some departments may wish to consider
               disabling the Wi-Fi hardware in iOS devices to techni cally disable the Wi -Fi
               functionality of the device.


                                                                   Page 51

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005023
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 52 of 118

                                                          UNCLASSIFIED




          174. Except when explicitly approved by the department, users must not attempt to
               use Wi-Fi. As Wi-Fi access point creation cannot be explicitly disabled on
               devices, a user could attempt to connect to a third -party wireless hotspot.

                                        Risk Warning: See Chapter 11 for details

          Bluetooth
          175. Bluetooth tethering to provide data connectivity can also expose a similar set of
               iOS internal services to Wi -Fi. The risks of allowing tethering sho uld be
               considered by risk assessors before permitting it. Tethering can normally be
               controlled technically by the carrier enabling a specific account , but this should
               not be relied on as a security -enforcing function.

          SIM Card
          176. As the SIM card is provisione d specifically to the APN as described in Chapter 6,
               swapping the SIM card out for one not provisioned to the APN will defeat the
               protections provided by the APN. Departments should be aware of this risk and
               should document thi s in user security procedures. Tamper labels could be used
               over SIM card slots if required.

          Dock Connector
          177. The dock connector is required for charging the device, but must only be used
               with a dedicated charger . The iOS device should not be charged over USB from
               computers other than the dedicated provisioning terminal .

          178. iOS devices should not be charged using any form of mass charging station
               such as found at airports, nor should they be charged by any non -trusted docks
               such as hotel alarm clocks.

          179. Peripherals exist for iOS devices to allow the connection of removable media
               (e.g. SD cards). The handling by iOS of these peripherals has not been
               assessed by CESG and as such they should not be used.

          Profile Files
          180. Additional profiles (i.e. .mobileconfig files) may be sent to devices at any time via
               the mail client or web browser and users are able to install these unless a MDM
               which supports disabling profile installation is used, or profiles are filtered by
               departmental monitoring and filtering systems. Users must not accept or install a
               profile they are not expecting, and u sers must ensure all expected profiles
                                                                   Page 52

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005024
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 53 of 118

                                                          UNCLASSIFIED



        Apple iOS



                received by a device are marked as verified and signed by the installation
                dialogue on the device .

          181. Users must not accept or install any unsolicited profiles. Although a correctly
               configured device cannot have its department-provisioned settings overwritten
               or removed by a malicious payload, additional settings or email accounts could
               be added, e.g. allowing for data exfiltration from the device via a secondary
               email account.

          182. Screenshots of an unsolicited untrusted profile being received on a device are
               provided in the example Security Procedures for Users document in Appendix
               C.

                                         Risk Warning : See Chapter 11 for details




                                                                   Page 53

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005025
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 54 of 118

                                                          UNCLASSIFIED




                                     THIS PAGE IS INTENTION ALLY LEFT BLANK




                                                                   Page 54

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005026
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 55 of 118

                                                          UNCLASSIFIED



        Apple iOS




          Chapter 10 – System Management and Maintenance
          Key Principles
               Organisations should establish a helpdesk facility to which loss or theft incidents
                can be reported, and ensure that users are aware of the importance of
                immediately reporting such incidents
               Prior to reassignment, or on disposal, administrators should factory -reset the
                device via DFU mode restore as described in Chapter 4
               Administrators should regularly check the Apple Security Updates website
                (reference [p]) and/or other sources of vulnerability reports, and ensure that any
                software updates addressing security issues are installed promptly
               The VPN Gateway contains sensitive data such as the traffic encryption keys
                used by each device; compromise of the VPN Gateway would result in
                compromise of all traffic sent and received on the mobile devices and potentially
                provide access to the departmental core network. It is therefore important that
                procedures are established on how to handle any backups and configuration
                files of the VPN Gateway
               Users should follow the supplementary guidance (see Appendix C)

          Asset Management for iOS Devices
          183. While there are no formal cryptographic accounting requirements applicable to
               iOS, organisations are advised to accurately track the association between
               users, mobile devices and SIM cards.

          184. The ability to remotely query managed devices for their iOS version via the MDM
               service may be useful for providing administrators with important inform ation
               about patch installation status.

          185. Similarly, querying for “jailbreak” status offers some insight into the integrity of
               iOS devices. However, responding to this query relies on the device to
               accurately attest to its own integrity, which yields an inher ently untrustworthy
               response.

          186. MDM products that report the set of software installed on each managed device
               may allow administrators to know when users violate procedural controls.

          187. See Appendix B for details of what information can be audited.

                                                                   Page 55

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005027
                    Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 56 of 118

                                                          UNCLASSIFIED




          Responding to Mobile Device Loss, Theft, or Suspected Compromise
          188. It is important that procedures are in place to respond as quickly as possible to
               incidents of mobile device loss, theft or suspected compromise.

          189. If an iOS device is lost or stolen, device certificates should be revoked and (if
               available) a remote wipe command should be sent to disable the device as soon
               as possible. Therefore, the helpdesk operators should have easy access to
               certificate revocation facilities as well as any existing device management
               services.

          190. To prevent fraudulent use, an administrator should issue the wipe command
               before notifying the carrier of a lost SIM. If the carrier is notified first, the wipe
               command may not reach the mobile device.

          191. Ideally, the helpdesk facility should be avai lable 24 hours a day, 365 days a
               year. It is recognised that this may not be possible but a quicker response will
               minimise the possibility of data loss.

          192. Details of how to contact the helpdesk should be provided in each organisation’s
               supplementary Users Security Procedures.

          193. If for any reason a device is suspected of having been compromised and it is still
               in the possession of the user, the following steps should be taken:

                      The administrator should revoke the device certificates
                      Any corporate user credentials that may have been used on the device
                       should be changed
                      The administrator should restore the operating system via DFU-mode
                       restore using the Apple Configurator

          Remote Lock/Wipe
          194. MDM servers provide a function to remotely lock or wipe a device. System
               administrators can use this as an additional layer of security in the event that a
               device is lost or stolen.

          195. When a device is lost, the lock or wipe command should be sent before the
               operator is requested to disable the account and SIM. If the account is disabl ed
               first, the device will likely not have a network connection over which to receive
               the wipe or lock command.

                                                                   Page 56

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005028
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 57 of 118

                                                          UNCLASSIFIED



        Apple iOS



          Helpdesk Authentication
          196. It is very important that effective authentication measures be established to
               ensure that the user reporting a theft or l oss is indeed the legitimate user. It is
               obviously undesirable for a malicious individual to be able to have a legitimate
               user’s mobile device remotely disabled by simply making a phone call to the
               helpdesk.

          Disposal or Reassignment of iOS Devices
          197. Organisations should follow steps outlined in HMG IA Standard No.5                                            (IS5)
               Secure Sanitisation (reference [q]).

          Maintenance of iOS Devices
          198. In accordance with IS5 (reference [q]), devices should not be sent to external
               parties for maintenance or repair purposes and retired devices should be
               disposed of accordingly.

          Responding to Forgotten Passcodes
          199. If the MDM service is configured to allow it, a user’s device unlock passcode can
               be remotely reset by an admini strator. It is vital to use helpdesk authentication
               before a device is unlocked, and the user must immediately set a new device
               passcode.

          User Training and Education
          200. Organisations should ensure that users receive appropriate training in the
               secure operation of iOS. If users are not sufficiently trained, the probability of
               security incidents will rise.

          201. The procedural controls described in Chapter 9 should be explained to users in
               their training. Organisations should produce User Security Procedures to explain
               the security functionality of the mobile device and how to securely operate it.
               See Appendix C for examples of what the User Security Procedures should
               include.

          Software Patching
          202. Administrators should be aware that Apple and third-party application authors
               periodically issue software updates. These may add extra functionality, or fix
               bugs and security vulnerabilities.


                                                                   Page 57

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005029
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 58 of 118

                                                          UNCLASSIFIED




          203. It is imperative that organisations keep abreast of published vulnerabilities in the
               iOS products and react accordingly by applying patches or implementing
               controls as recommended by Apple. Patches for server components including
               any remote management servers should be applied promptly.

          204. It is important for device administrators to maintain records of device pat ching
               status. Device administrators should apply updates using a dedicated update
               terminal described in ‎Chapter 4 and record the patch status of each device.

          205. Note that software updates may include additional features. Where possible,
               new features should be disabled via the corresponding settings unless they
               provide significant business benefit; in this case a local risk -management
               decision should be made.

          206. CESG recommends administrators subscribe to the relevant news sources for
               the latest security updates; including the Apple Security Updates website
               (reference [p]) and Apple Security RSS feeds (reference [r]).

          Physical Security
          207. Administrators should be aware that anyone with physi cal access to the
               components could compromise their entire corresponding enterprise deployment
               of mobile devices and will likely have significant access to the corporate
               network.

          208. This advice also applies to any system that has access to Provisioning and
               Update Terminals as well as any MDM servers. Network architectures should be
               designed to limit access to these systems to a dedicated Provisioning and
               Update Terminal only (see Chapter 6).




                                                                   Page 58

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005030
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 59 of 118

                                                          UNCLASSIFIED



        Apple iOS




          Chapter 11 – Risk Treatment and Residual Risks
          Key Principles
               CESG has identified a number of risks that it is necessary to address in an
                enterprise deployment of iOS. CESG has assessed the ability of iOS to treat
                these risks when deployed in a UK Public Sector department
               CESG advises that all the technical and procedural controls are applied to treat
                the risks. CESG has identified where considerable residual risks remains after
                all recommended technical and procedural controls have been applied
               Where there are residual risks that concern CESG or where there is significant
                reliance on procedural controls, this has been highlighted with an exclamation
                mark icon and outlined at the beginning of this Chapter
               CESG has principally recommended technical controls to address as many of
                the risks as possible. The se should be supported through the associated
                procedural controls . However, organisations are best placed to decide the
                appropriate approach to managing the risks presented in the se Security
                Procedures

          Introduction
          209. This Chapter sets out the residual risks for an enterprise deployment of iOS
               devices deployed in accordance with previous Chapters. CESG advises that all
               the technical and procedural controls described previously are applied to treat
               relevant risks.

          210. If an organisational risk owner needs to deviate from CESG recommendations,
               rationale for each risk has been provided to allow organisational risk owners to
               make informed risk management decisions.

          211. Technical controls that correlate to configuration settings have been compiled in
               a comprehensive list in Appendix A for quick reference.

          212. CESG Good Practice Guide No. 10 (GPG 10), Remote Working (reference [s])
               provides further guidance on the information risk management of remote
               working practices.




                                                                   Page 59

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005031
                    Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 60 of 118

                                                          UNCLASSIFIED




          Risk Warning
          213. All deployments of a complex technology, such as smartphones, also carry the
               same generic residual risks:

                      Due to the complex nature of the software exposed to the carrier network,
                       new vulnerabilities will be discovered which an attacker could exploi t
                      There is a reliance on vulnerabilities being disclosed and patched promptly
                       by the vendor
          214. The following points highlight key residual risks specific to an iOS deployment:

                      The iOS platform lacks technical controls to mitigate several key risks,
                       placing a strong reliance on procedural controls to manage the risk s
                      Data stored locally under Class D encryption (see Chapter 4) can be
                       decrypted and accessed using commercial or freely available forensics
                       tools, even with all storage e ncryption features enabled and configured
                       correctly
                      Users control the departmental VPN connection. If they choose to disable it
                       or forget to enable it, the departmental defence-in-depth mitigations will be
                       circumvented
                      The Wi-Fi interface cannot be disabled administratively and can therefore
                       be used to circumve nt defence-in-depth mitigations
                      When a device is out of a user’s control there is the potential for the device
                       to be exploited via USB using freely available tools accessible to novice
                       attackers, resulting in a potentially compromised device and data loss
          215. Where there are residual risks which concern CESG or significant reliance on
               procedural controls we have highlighted this with an exclamation mark icon.




                                                                   Page 60

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005032
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 61 of 118

                                                          UNCLASSIFIED



        Apple iOS




          R1. Interception of data in transit and man -in-the-middle attacks

          Rationale         If this risk is not treated, the Confidentiality and Integrity of data passed
                            between the mobile device platform and the departmental network is not
                            suitably protected.
          Technical         Configure the departmental architecture as detailed in Chapter 6,
          controls          configuring the device to use an APN and departmental VPN solution.

                            Residual risks
                               The VPN does not remain permanently connected; this means
                                  there is a potential time frame when defence in d epth protection
                                  is not provided
                               The VPN can be disabled by the user at any time
                               The APN can be bypassed by a SIM change or enabling Wi -Fi
                               Any traffic to uncontrolled or unmanaged destinations (e.g. ,
                                  Internet browsing and Internet em ail) could still be intercepted

          Procedural Users are discouraged from using external web services that require
          controls   sensitive data.

                            Users should ensure their device is connected to the departmental VPN
                            before using any network service and ensure the connection is re -
                            established if it becomes disconnected.

                            Residual risks
                               iOS disregards VPN routing policy for certain network traffic,
                                  sending some network traffic outside of the VPN ev en when
                                  configured not to do so
                               Sensitive data may accidentally or deliberately be sent in clear to
                                  external web services outside of departmental control




                                                                   Page 61

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005033
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 62 of 118

                                                          UNCLASSIFIED




          R2. A physical attack to extract contents of storage

          Rationale         The attacker has long -term physical access to the device and wishes to
                            extract sensitive information from it. This may be through any physical
                            interfaces to the device, or through commercial-grade forensic
                            capabilities.
          Technical         Enforce the use of a strong device passcode through an appropriate
          controls          MDM server-controlled lockdown.

                            Ensure devices are regularly patched to remov e security vulnerabilities
                            which forensic utilities may leverage to extract data from the device.
          Procedural Users should maintain control over the device at all times, treating the
          controls   device as sensitive and using the same handling caveats as the
                     information it contains.

                            Users must be instructed to set a strong device passcode.

                            Users must not attempt to jailbreak their devices as this disables several
                            of the platform security features which provide the requisite data
                            protections.

                            Residual risks
                               Whilst technical controls can be used to limit some weak
                                  passcodes, users may still be able to choose a weak passcode
                                  which still fulfils the technical requirements
                               Any compromise of a device (accidental or deliberate) could
                                  result in compromise of sensi tive information




                                                                   Page 62

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005034
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 63 of 118

                                                          UNCLASSIFIED



        Apple iOS




          R3. Device passcode guessing

          Rationale         If this risk is not treated, an attacker may easily gain access to the
                            device and subsequently to sensitive data.
          Technical         Deploy configuration requiring a complex passcode in accordance with
          controls          the guidance detailed in Appendix A.

                            Deploy configuration to automatically wipe the device after 5 failed
                            passcode attempts.

                            Residual risks
                               Users might expose passcodes inadvertently
                               Commercial forensics software can             leverage security
                                  vulnerabilities in the device to perform on -device passcode
                                  guessing and bypass the failed passcodes attempts counter

          Procedural Document strong                      passcode           requirements        in the user            Security
          controls   Procedures.

                            Residual risks
                               None significant




                                                                   Page 63

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005035
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 64 of 118

                                                          UNCLASSIFIED




          R4. Theft of device whilst in use/unlocked

          Rationale         If this risk is not treated, data that resides on, or is accessible to, a
                            device that is in use and unlocked is vulnerable if the device is stolen.
          Technical         Deploy configuration e nabling automatic screen lock after no more than
          controls          5 minutes of inactivity .

                            Deploy configuration with an unlock grace period of no more than 5
                            minutes.

                            Remote wipe with a MDM service.

                            Ensure there is an ability to revoke device certificate.

                            Ensure there is an ability to disable user account s on the VPN and
                            internal services (including email) until new credentials can be
                            established.

                            Residual risks
                               A 10-minute timeframe exists for compromise of sensitive data
                                  through theft of a device left unattended
                               Any delay or failure in sending remote wipe commands to the
                                  device could be sufficient for an attacker to extract sensitive data
                                  from the device
                               An attacker could actively prevent the device from connecting
                                  back to the MDM server to stop remote wi pe commands from
                                  being received




                                                                   Page 64

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005036
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 65 of 118

                                                          UNCLASSIFIED



        Apple iOS




          R4. Theft of device whilst in use/unlocked

          Procedural Users should immediately report lost or stolen devices, as detailed in
          controls   Chapter 10.

                            Wipe commands should be sent and sufficient time allowed for their
                            receipt before SIM cards are deac tivated by the carrier. This gives the
                            wipe message a greater chance of reaching the device.

                            Users should be vigilant in locking devices when not in use.

                            Residual risks
                               Cannot guarantee delivery of remote wipe o f lost or stolen mobile
                                  devices
                               An adversary can maintain access to the device, subverting
                                  screen lock, through continual use




                                                                   Page 65

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005037
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 66 of 118

                                                          UNCLASSIFIED




          R5. Theft of credentials

          Rationale         An attacker who is able to steal credentials (device passcode and/or
                            network connection credentials) will be able to access sensitive data.
                            The product should be able to prevent access to sensitive data if it is
                            known that the credentials have been compromised.
          Technical         Access to departmental services requires both a password and
          controls          certificate.

                            Administrators are able to revoke device certificate.

                            Remote wipe with a MDM service, Exchange, or Outlook Web Access.

                            Disable user account until new credentials can be established.

                            Mandatory maximum password age as specified in Appendix A.

                            Set device and user certificates to have a lifetime as specified in
                            Chapter 6.

                            Residual risks
                               The delay or failure in sending remote wipe commands to the
                                  device could be sufficient for an attacker to extract sensitive data
                                  from the device
                               All the above technical controls need to be applied in a timely
                                  manner for them to be effective
                              .
          Procedural Users should report any suspected credential compromise promptly and
          controls   administrators should carry out appropriate revocation immediately, as
                     described in Chapter 10.

                            Residual risks
                               Cannot guarantee delivery of remote wipe to lost mobile devices.
                                  If credentials have been compromised any data held on the
                                  mobile device could still be compromised




                                                                   Page 66

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005038
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 67 of 118

                                                          UNCLASSIFIED



        Apple iOS




          R6. Exploitatio n of weak cryptographic algorithm

          Rationale         Known weak cryptographic algorithms could fail to adequately protect
                            sensitive data.
          Technical         Data-in-transit:
          controls          VPN should be configured as described in Chapter 6.

                            Data-at-rest:
                            iOS devices use always -on storage encryption to protect mail stores
                            Untrusted third-party apps should not be installed on the device
          Procedural The department should ensure third -party applications correctly use the
          controls   built-in data protection APIs if they are handling sensitive data.

                            Users should not modify the settings in the VPN configuration.

                            Residual risks
                               Third-party applications, including security or sandbox
                                  applications may use their own cryptographic algorithms or
                                  implementations which have not been assessed by CESG




                                                                   Page 67

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005039
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 68 of 118

                                                          UNCLASSIFIED




          R7. Exploitation of software implementation error

          Rationale         Any software vulnerabilities could be exploited by an attacker.
          Technical         Installing patches and security updates will ensure that any discover ed
          controls          weaknesses in the product are fixed.

                            The vendor asserts that the operating system has defence -in-depth
                            mitigations to reduce the impact of vulnerabilities.

                            Residual risks
                               Due to the complex nature of the software new vulnerabilities will
                                  be discovered which an attacker could explo it
                               Reliance on vulnerabilities being disclosed and patched promptly
                                  by the vendor
                               Older mobile devices may become unsupported and cease t o
                                  benefit from security patches
                               Future large device updates may require devices be recall ed to
                                  Administrators if over -the-air updating is not allowed
                               There is limited remote log management and viewing capability of
                                  operating system components, including the VPN
                               Most MDM software allows the software versions running on the
                                  iOS device to be audi ted
          Procedural Patching of devices should occur at the earliest opportunity as
          controls   described in Chapter 10. Users should accept and install minor security
                     updates when prompted by their device .

                            iOS devices that become unsupported should be replaced with newer
                            models.

                            Residual risks
                               CESG has not performed any validation of the defence -in-depth
                                  mitigations provided by the operating system
                               There is limited remote log management and viewing capability of
                                  operating system components, including the VPN
                               Reliance on vulnerabilities being disclosed and patched promptly
                                  by the vendor



                                                                   Page 68

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005040
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 69 of 118

                                                          UNCLASSIFIED



        Apple iOS




          R8. Exploitation via physical interfaces

          Rationale         Physical interfaces (e.g. , USB, removable media) on the mobile device
                            can provide an attack v ector for malicious code as well as an import
                            mechanism for unapproved software.
          Technical         Ensure appropriate enterprise controls are applied to all machines the
          controls          mobile device connects to over USB.

                            Ensure devices are put into Supervised Mode to lower the risk of data
                            loss via the USB interface.

                            iOS devices do not natively have removable media.

                            Residual risks
                                The local wired interface cannot be fully disabled administratively
                                  and can therefore still be used as a potential exploitation r oute
          Procedural Users should never connect their device to a computer, even for
          controls   charging.

                            The use of adapters to facilitate removable media use should be
                            prohibited.

                            Residual risks
                               When device is out of users control there is potential for interface
                                  to be exploited using freely available tools accessible to novice
                                  attackers




                                                                   Page 69

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005041
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 70 of 118

                                                          UNCLASSIFIED




          R9. Exploitation via local wireless interface

          Rationale         Local wireless interfaces (e.g. , Wi-Fi, Bluetooth) on the mobile device
                            can provide an attack vector for malicious code as well as an import
                            mechanism for unapproved software.
          Technical         VPN should be configured as described in Chapter 6.
          controls
                            MDM products should be used where possible to audit device’s wireless
                            pairing history.

                            Residual risks
                               Wireless cannot be disabled administratively and can therefore
                                  still be used as a potential exploitation route
                               The device does not have any ability to configure white l isting of
                                  approved applications
          Procedural Users should not enable Wi-Fi.
          controls
                     Users should not enabl e Bluetooth.

                            Residual risks
                               Users may enable wireless interfaces accidentally or deliberately.
                                  Prompts to enable these interfaces are seen regularly if there is
                                  no other connectivity available and a user could inadvertently
                                  enable Wi-Fi at those times




                                                                   Page 70

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005042
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 71 of 118

                                                          UNCLASSIFIED



        Apple iOS




          R10. Exploitation via carrier network

          Rationale         Network interfaces on the mobile device connecting to untrusted
                            networks can provide an attack vector for malicious code as well as an
                            import mechanism for unapproved software.
                            Note: Wi-Fi is not considered here as this is covered in R9. Exploitation
                            via local wireless interface .
          Technical         Provisioning of an APN to limit access between the departmental
          controls          enclave and the remainder of the carrier network.

                            When the VPN is enabled (as detailed in ‎Chapter 6) users only browse
                            through the Internet Browsing Gateway, thereby benefiting from
                            departmental defence-in-depth mitigations.

                            The vendor asserts that the operating system has defence -in-depth
                            mitigations to reduce t he impact of vulnerabilities.

                            Residual risks
                               Due to the complex nature of the software exposed to the carrier
                                  network, new vulnerabilities will be discovered which an attacker
                                  could exploit
                               Users can manually download and install applications signed with
                                  an enterprise developer certificate through the browser
                               The VPN does not remain permanently connected; this means
                                  there is a potential timeframe when defence -in-depth protection is
                                  not provided
                               iOS disregards VPN routing policy for certain network traffic,
                                  sending some network traffic outside of the VPN ev en when
                                  configured not to do so




                                                                   Page 71

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005043
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 72 of 118

                                                          UNCLASSIFIED




          R10. Exploitation via carrier network

          Procedural Users should be discouraged from browsing websites for non -business
          controls   use and not to visit links or open attachments in unsolicited emails.

                            Users should ensure their device is connected to the departmental VPN
                            before using any network service and ensure the connection is re -
                            established if it becomes disconnected.

                            Users must not attempt to change the SIM card in their device.

                            Residual risks
                               There is still potential for malicious code to be executed on the
                                  device from targeted and non -targeted network-based attacks




                                                                   Page 72

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005044
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 73 of 118

                                                          UNCLASSIFIED



        Apple iOS




          R11. Reconfiguration of security -related settings of the device

          Rationale         If security-related settings on a device can be altered in an u nauthorised
                            manner, the protection of data and functionality accessible via the device
                            might be compromised.
          Technical         Deploy configuration profiles via Apple Configurator with a complex
          controls          passcode known only to device administrators.

                            Ensure the device is placed into Supervised Mode.

                            Departmental        monitoring          and       filtering       should
                            remove .mobileconfig , .mobileprovision, .plist and .ipa files from any
                            email and web browsing traffic to the device.

                            Residual risks
                               A number of security -related settings cannot be mandated via
                                  profiles

          Procedural Ensure users follow all proced ural guidance outlined in this Chapter and
          controls   understand the risks if procedural controls are not followed.

                            Users must be instructed not to install unexpected profiles.
                            Users must be instructed to not remove the Remote Management
                            (MDM) profile.

                            Residual risks
                               Reliance on procedural enforcement of security -related settings is
                                  prone to both intentional a nd unintentional abuse by users




                                                                   Page 73

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005045
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 74 of 118

                                                          UNCLASSIFIED




          R12. Compromise of the departmental infrastructure

          Rationale         Providing remote mobile device access to internally hosted services
                            increases the departmental infrastructure attack surface and exposes it
                            to additional remote threat actors.
          Technical         Follow the architectural guidance in Chapter 6, providing a defence-in-
          controls          depth approach.

                            Prompt application of security patches to all departmental services
                            (including network appliances and internal servers).

                            Standard network monitoring of the co mponents outlined in Chapter 6.

                            Residual risks
                               A threat actor can attempt to connect to the external interface,
                                  hence a vulnerability in any of the external network interfaces will
                                  expose the access layer to po tential attack, but the presentation
                                  layer limits the impact to the core network
                               Users who intentionally share the mobile device’s data connection
                                  via USB or Wi-Fi may expose internal departmental infrastructure
                                  to devices of unknown provenance
          Procedural Ensure appropriate intrusion detection and response mechanisms are
          controls   enforced (covered in CESG Good Practice Guide 13 , GPG 13,
                     Protective Monitoring for HMG ICT Systems (reference [t])).

                            Advise users to ensure Wi -Fi and USB tethering are disabled at all times
                            and to connect devices only to departmental machines designated for
                            provisioning or maintenance.

                            Residual risks
                               Reliant on effective signatures and mechanisms to identify
                                  malicious or suspicious behaviour




                                                                   Page 74

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005046
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 75 of 118

                                                          UNCLASSIFIED



        Apple iOS




          R13. Compromise by malicious code

          Rationale         For higher threat environments, a targeted attack by an exploit
                            attempting to run malicious code on an iOS device containing sensitive
                            data is more likely. Technically capable attackers may be able to craft an
                            exploit which results in the compromise of sensitive data.
          Technical         iOS incorporates a robust implementation of code signing and
          controls          sandboxing, limiting the impact of a compromise .

                            Corporate monitoring and filtering services detect and filter any known
                            exploits.

                            Third-party applications are not used or limited to reduce the attack
                            surface presented on the device .

                            MDM products may be able to attest to jailbreak status .

                            Residual risks
                               Physical attack on the device to exploit local interfaces
                               Low level technical attacks could exploit the air interfaces and
                                  compromise data
                               Unfiltered malicious attachments could compromise higher level
                                  iOS components
          Procedural Users should not open unsolicited attachments .
          controls
                     Users should not browse to suspicious webs ites.

                            Users should ensure devices are not physically connected to any
                            untrusted systems .

                            Residual risks
                               Targeted attacks by a technically capable adversary will not be
                                  filtered or detected by corporate monitoring systems




                                                                   Page 75

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005047
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 76 of 118

                                                          UNCLASSIFIED




          Risk Warnings
          216. The following sec tions expand upon the Risk Warning paragraphs highlighted in
               earlier sections.

          iCloud
          217. Paragraph 166 highlights the limitation that user accounts with external services
               cannot be limited through a profile, and instead can only b e controlled using
               Restrictions options on the device.

          218. Allowing the creation of other accounts (webmail or social media) creates an
               interface that can easily be used to transfer sensitive user data to third-party
               services. If an iCloud account is enabled on a device, it will automatically backup
               user data including sensitive email, contacts, and photos to Apple ’s servers.

          219. To treat this risk, it is therefore vital to use the Restrictions menu to prohibit the
               use of iCloud.

          Wi-Fi
          220. Paragraph 174 explains that Wi-Fi must not be used unless explicitly approved
               by the department.

          221. The use of Wi-Fi connectivity presents substantial risk to sensitive data as it
               allows a direct connection from the device to the Internet to be established,
               bypassing the protective infrastructure put in place by the department. Without
               firewalls, web traffic filtering or protective monitoring it is much easier fo r an
               attacker to find and attack device components and for these attacks to go
               undetected.

          222. On public Wi-Fi networks, there is the additional risk that the Internet access
               itself cannot be trusted. It is possible for traffic to be re -routed to phishing sites,
               or perform Man -In-The-Middle attacks to decrypt data in transit.

          223. Moreover, as using Wi-Fi connections bypasses departmental auditing systems,
               it allows users to perform any number of online activities without any monitoring
               or control from the department.

          224. This significant issue can only be managed by procedural controls, and so
               should be carefully considered by risk assessors before deployment.



                                                                   Page 76

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005048
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 77 of 118

                                                          UNCLASSIFIED



        Apple iOS



          Profiles
          225. Paragraph 136 discusses the risks associated with profile files.

          226. When used correctly, profiles allow a department to apply security restrictions or
               provision account settings to a device. A signing mechanism is in place allowing
               users to verify the authenticity of received profiles, but there are no technical
               measures to prevent unapproved profiles being applied to a device by a user if
               they receive a file from a third-party. Profiles from a malicious third-party can
               weaken the security of the device.

          227. Users must be made aware of the risks of untrusted profiles, recognise the
               difference between trusted and untrusted sources and understand the
               importance of never instal ling third-party profiles. Advice must be provided in the
               supplementary guidance (Appendix C) on how official profiles will be distributed
               by the MDM server.

          Remote Management Policy
          228. Paragraph 181 refers to the Remote Management profile, which contains the
               settings that allow a department to protect, control and audit a device remotely.

          229. By design, this profile can always be removed by the user. Should a user do so,
               this will remove all departmental control profiles, accounts and data associated
               with that profile and therefore will allow the user to operate the device without
               any departmental restrictions. Any accounts or profiles which were not
               provisioned by the MDM service (e.g. via Configurator), will r emain on the device
               and can only be removed if they were marked as removable at time of
               provisioning.

          230. If a user were to remove the Remote Management profile from a device, the
               department would no longer be able to update settings , audit or send wipe
               commands to it. Depending on the MDM server used, it may be possible to
               detect that the profile has been removed and alert an administrator.

          231. Users must be warned in the supplementary guidance against removing this
               profile, and administrators should monitor for attempts by users to re -enroll a
               device with the MDM server after removing a departmental profile.




                                                                   Page 77

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED



HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005049
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 78 of 118
                                        UNCLASSIFIED




                                     THIS PAGE IS INTENTI ONALLY LEFT BLANK




                                                                   Page 78

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005050
                    Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 79 of 118
                                          UNCLASSIFIED



        Apple iOS




          Appendix A – Profile Configuration Settings
          Introduction
          232. This section details all security configuration settings supported by iOS devices.
               Where settings are omitted, they are viewed as cosmetic rather than controlling
               specific features , or are department specific . For example, the names of policies
               and owner text are not defined here , nor are specific server addresses .

          233. Where necessary, an explanation of the risks presented by the setting is given to
               justify mandatory settings and support recommended ones.

          234. Not all settings are available in all profile management software. Features are
               marked as available on MDM servers (M), on Apple Configurator (C) or in the
               Restrictions menu (R) . Departments must ensure that any settings they need to
               set are set in at least one of these three possible places.

          235. The Restrictions menu options can only be protected with a 4 -digit PIN. CESG
               recommends that the 4-digit PIN be unique to each device, and it must not be
               provided to the user.

          236. Because the different methods of setting policies have different removal
               characteristics, the recommended method of setting each individual policy is
               documented in bold. The rationale behind these recommendations is generally:

                       MDM service is preferred for non -critical security settings to allow for future
                        flexibility
                       Settings where removal of that profile would also remove sensitive data (or
                        access to sensitive data) can be set by a MDM server
                       Settings where the removal of that setting make it easier for an adversary
                        to attack or get access to the data are set by Configurator
                       Settings where there are no MDM or Configurator altern atives are set via
                        Restrictions
          237. If a setting given is not available on the selected MDM, it should be applied
               using another available method.




                                                                   Page 79

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005051
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 80 of 118
                                        UNCLASSIFIED




            General Group Recommendations (apply these to all Configurator profiles)
          Setting               Method      Value           CESG Advice
          Security              C           Never           Mandatory

                               Passcode Group                         Recommendations
          Setting                  Method                             Value       CESG Advice
          Allow simple value       CM                                 No          Strongly Recommended
          Require alphanumeric     CM                                 Yes         Strongly Recommended
          value
          Minimum passcode length CM                                  ≥9                     Strongly Recommended
          Minimum number of        CM                                 ≥1                     Strongly Recommended
          complex characters
          Maximum passcode age     CM                                 ≤90 (days)             Strongly Recommended
                                                                      ≤30 (days)             Recommended
          Auto-Lock                                CM                 ≤5 minutes             Strongly Recommended
          Passcode history                         CM                 ≥8                     Strongly Recommended
                                                                      ≥12                    Recommended
          Grace period for device                  CM                 ≤5 minutes             Strongly Recommended
          lock                                                        None                   Recommended
          Maximum number of failed                 CM                 ≤5                     Strongly Recommended
          attempts

                                  Restrictions Group Recommendations
          Setting                       Method      Value          CESG Advice
                                             Functionality Tab
          Allow use of camera           CMR         Departmental Policy
          Allow FaceTime                CMR         Departmental Policy
          Allow screen capture          CM          No             Strongly Recommended
          Allow Photo Stream            CM          No             Strongly Recommended
          Allow Shared Photo            CM          No             Strongly Recommended
          Streams
          Allow Passbook                CM          No             Strongly Recommended
          notifications while locked
          Allow iMessage                C           No             Strongly Recommended
          Allow voice dialling          CM          Departmental Policy
          Allow Siri                    CMR         No             Strongly Recommended
          Allow Siri while device is    CM          No             Mandatory
          locked
          Enable Siri Profanit y Filter CMR         Departmental Policy


                                                                   Page 80

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005052
                     Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 81 of 118
                                           UNCLASSIFIED



        Apple iOS



                                 Restrictions Group Recommendations
          Setting                      Method      Value          CESG Advice
          Allow Bookstore              C           Departmental Policy
          Allow Erotica                C           Departmental Policy
          Allow installing apps        CMR         No             Strongly Recommended
          Allow removing apps          C           No             Strongly Recommended
          Allow In-App purchase        CM          Departmental Policy
          Require iTunes password      CM
                                                   Departmental Policy
          for all purchases
          Allow iCloud document        CM          No             Mandatory
          sync
          Allow iCloud backup          CM          No             Mandatory
          Allow automatic sync while CM
                                                   Departmental Policy
          roaming
          Force encrypted backups      CM          Yes8           Recommended
          Allow users to accept        CM          No             Mandatory
          untrusted TLS certificates
          Allow Configuration          CM          No             Mandatory 9
          Profiles Installation
          Send diagnostic and          CM          No             Strongly Recommended
          usage data to Apple
                                            Applications Tab
          Allow use of YouTube         CMR         No             Recommended
          Allow use of iTunes Store    CM          No             Strongly Recommended
          Allow use of Game Center C               No             Strongly Recommended
          Allow adding Game            CMR         No             Strongly Recommended
          Center friends
          Allow multiplayer gaming     CMR         No             Strongly Recommended
          Allow use of Safari          CMR         Departmental Policy
          Enable autofill              CM          No             Recommended
          Force fraud warning          CM          Departmental Policy
          Enable JavaScript            CM          Departmental Policy
          Block pop-ups                CM          Departmental Policy




                 8
                   This policy will have no effect, except on the provisioning terminal, if iCloud is disabled and the
                 device is configured to be in Supervised Mode, as strongly recommended by this guidance.
                 9
                   If this option is available in the MDM then it is mandatory. MDM servers will not be able to
                 enrol devices if set by the Apple Configurator.


                                                                   Page 81

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005053
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 82 of 118
                                        UNCLASSIFIED




                                     VPN Group Recommendations
          Setting                        Method      Value         CESG Advice
          Connection Type                CM          IPsec (Cisco) Strongly Recommended 10
          Machine Authentication         CM          Certificate   Mandatory
          Enable VPN On Demand           CM          Yes           Mandatory
          If Global Proxy is being use, t he VPN On Demand feature must be set to trigger for all
          domains by setting the On Demand Action to be “Always est ablish” for the address of
          the Global Proxy server.

          If Global Proxy is not being used, this option must be set to trigger the VPN by setting
          the On Demand Action to be “Always establish” for the 36 wildcard hosts
          “a.”, “b.”, “c.”, …, “z.”, “0.”, “1.”, … , “9.” (without quotes).
          Proxy Setup                         CM              Manual or     Mandatory
                                                              Automatic

          Exchange ActiveSync Group (or Email Group if using IMAP) Recommendations
          Setting                   Method    Value           CESG Advice
          Use SSL                   CM        Yes             Mandatory
          Do not allow user to move CM        Yes             Mandatory
          messages from this
          account
          Use Only in Mail          CM        Yes             Mandatory
          Enable S/MIME             CM        Departmental Policy

                          On-Device Restrictions Menu Recommendations 11
          Setting                                 Value          CESG Advice
                                          Privacy Section
          Location Services – Enable 12           Departmental Policy
          Location Services – Allow Changes       Departmental Policy
          Contacts – Allow Changes                No             Strongly Recommended
          Calendars – Allow Changes               No             Strongly Recommended
          Reminders – Allow Changes               No             Strongly Recommended
          Photos – Allow Changes                  No             Strongly Recommended

                 10
                    The use of a VPN is mandatory. The use of an IPsec VPN specifically is strongly
                 recommended .
                 11
                    Only items that are not available in Configurator and MDM are listed here. Other settings can
                 be controlled elsewhere.
                 12
                    Both Location Services items must be set to No to ensure Location Services cannot be
                 enabled by the user.


                                                                   Page 82

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005054
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 83 of 118
                                        UNCLASSIFIED



        Apple iOS



          Bluetooth Sharing – Allow Changes      No                                          Mandatory
          Twitter – Allow Changes                No                                          Mandatory
          Facebook – Allow Changes               No                                          Mandatory
                                       Allow Changes Section
          Accounts – Allow Changes               No                                          Mandatory

                                     Other On-Device Settings
          Setting                               Value         CESG Advice
          General  About  Advertising        Yes           Recommended
          Limit Ad Tracking




                                                                   Page 83

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005055
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 84 of 118
                                        UNCLASSIFIED




                                     THIS PAGE IS INTENTI ONALLY LEFT BLANK




                                                                   Page 84

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005056
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 85 of 118
                                        UNCLASSIFIED



        Apple iOS




          Appendix B – Auditing
          Introduction
          238. This section details all device detail s that can be audited through a MDM server.

          239. Audits should take place regularly to ensure that devices are compl ying with
               technical and procedural controls as far as can be detected and should also be
               used to ensure that devices are still associated with the departmental network.

          Device details
                       Device type
                       Model number
                       Software version
                       Software build number
                       Device serial number
                       UUID
                       Wi-Fi MAC
                       Bluetooth MAC
                       Last check-in time
                       Device capacity
                       Available capacity
                       Remaining battery life
                       Certificates
                       In device groups
                       Installed applications

          Security
                       Hardware encryption
                       Force encrypted backup
                       Passcode complian ce
                       Passcode present


                                                                   Page 85

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005057
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 86 of 118
                                        UNCLASSIFIED




          Restrictions
                       Manual fetch when roaming
                       Allow app installation
                       Allow camera
                       Allow explicit content
                       Maximum rating for media
                       Allow screenshot
                       Allow YouTube
                       Allow iTunes
                       Allow FaceTime
                       Allow auto-sync when roaming
                       Allow voice dialling
                       Allow in-app purchases
                       Allow multiplayer gaming
                       Allow Safari
                       Safari: allow autof ill
                       Safari: force fraud warning
                       Safari: allow JavaScript
                       Safari: allow pop-ups
                       Safari: accept cookies

          Extended MDM auditing
          240. In addition to details that can be audited through the generic MDM int erface
               provided, third-party MDM servers may utilise a client on the device to provide
               enhanced auditing.

          241. A non-exhaustive list of the extra auditing features which can be expected from
               a third-party MDM service are listed below:

                       Jailbreak detection
                       VPN activity indicator


                                                                   Page 86

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005058
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 87 of 118
                                        UNCLASSIFIED



        Apple iOS



                       Usage statistics
                       Current GPS location




                                                                   Page 87

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005059
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 88 of 118
                                        UNCLASSIFIED




                                     THIS PAGE IS INTENTI ONALLY LEFT BLANK




                                                                   Page 88

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005060
                    Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 89 of 118
                                          UNCLASSIFIED



        Apple iOS




          Appendix C – Example User Guidance
          242. Procedural security guidance should be provided for iOS users, some of which
               may be based upon the procedural controls and re sidual risks outlined in
               Chapter 7.

          243. Supplementary user guidance should contain, as a minimum, the i tems listed
               below:

                      Arrangements for training of users and processes for allocating mobile
                       devices to users and provisioning mobi le devices
                      Procedures to be followed in the event of mobile device loss or theft, or
                       forgotten passwords (See Chapter 10 for more details). This should include
                       helpdesk contact details and opening hours and a description of any
                       authentication measures. It may also discuss the process by which a new
                       mobile device is acquired and provisioned
                      Procedures to be followed in the event of unexplained malfunction of
                       devices, or other security incidents (such as sus pected mobile device
                       tampering)
                      Any organisational policy related to the use of email, which needs to be
                       restated in the context of iOS use
                      An organisational remote working policy, outlining the security requirements
                       and restrictions on users working remotely
                      For the purposes of charging the device, users should only use external
                       chargers and, for example, should never c harge via USB from any
                       computer
                      The architecture outlined in Chapter 6 enforces a VPN Gateway that
                       prevents email push notifications to iOS devices. Therefore, users should
                       ensure that local Exchange configuration is applied t o the devices to enable
                       polling
          244. An example set of Security Procedures for Users takes up the remainder of this
               Appendix.

          User Responsibilities
          245. All users should follow these Security Procedures at all times while operating an
               iOS device. They should also comply with any supplementary guidance issued
               by their own department.


                                                                   Page 89

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005061
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 90 of 118
                                        UNCLASSIFIED




          246. Users must be aware that their device does not of fer any security for voice
               telephony or SMS. Telephone conversations and text messaging must therefore
               be limited to UNCLASSIFIED.

          247. All users must read , fully understand and accept the procedures and advice in
               this document before using their iOS device. This should be acknowledged in
               writing.

          248. Users must understand that they are responsible for the physical security of their
               device, and that failure to follow these Security Procedures could lead to
               compromise of not only their own data, but also their departmental network.

          249. The security strengths of the iOS device are closely linked to the strength of the
               user password. Users must read the password guidance and ensure that they
               do not select a weak password.

          250. When using an approved iOS device, users must ensure that it is not possible
               for bystanders to view classified information on the display, or to observe the
               device password being entered.

          General Guidance
          251. An iOS device configured as recommended by CESG and with the
               recommended enterprise settings, can only be used for the processing and
               storage of data up to RESTRICTED. Users should also consider whether the
               aggregation of numerous items of RESTRICTED information on their device
               may, when viewed as a whole, increase the business impact of that data being
               compromised. They should, therefore, delete RESTRICTED items from their
               device as soon as they are no longer required ; see CESG Good Practice Guide
               No. 9 (GPG 9), Taking Account of the Aggregation of Information (reference [u]).

          Mobile Working
          252. Users must recognise that the nature of using smartphones for remote working
               brings with it an increased level of information risk, and should follow the advice
               given to minimise this risk.

          253. The iOS device is an attractive target to thieves. In addition to the obvious
               inconvenience of having a device stolen, there is also a risk of sensitive data
               being extracted. Users should therefore take all possible measures to avoid their
               device being stolen; it must never be left unattended.




                                                                   Page 90

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005062
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 91 of 118
                                        UNCLASSIFIED



        Apple iOS



          254. The user must not allow anyone else to use t he device as there is a risk that
               they could modify device settings in order to render the device vulnerable to
               further attack.

          255. It is easy for somebody in the vicinity of a user to view the device’s display.
               Therefore, users must not view or work on classi fied data while in a public place
               where they may be overlooked .

          256. It is particularly important that users exercise great care when entering their
               password in a public place and do not do so if there is any possibility of being
               overlooked. This is because th e keyboard’s design does not lend itself to rapid
               typing and it is not difficult for a bystander to see the password by watching the
               user type it in.

          Passwords
          257. It is important that a strong password is chosen, i.e. one that is difficult to guess.
               In the event of the device falling into the wrong hands, a weak password could
               make it easier for sensitive data on the device to be accessed and / or the
               departmental network to be compromised.

          258. Unless advised otherwise , the password must meet the following req uirements:

                        It must be a minimum of 9 characters in length
                        It must contain a mixture of upper and lower case letters, numbers and
                         special characters 13
                        It should be as random as possible, and in particular must not contain
                         recognisable words or any other s trings associated with the user
                        It must not contain more than two c onsecutive identical characters
          259. The device should be configured such that it will reject any password that does
               not contain at least one upper case letter, one lower case letter, one number,
               and one special character. However, this check is not in itself sufficient to ensure
               that a password is strong enough ( e.g. the password “Passwrd1!” would pass
               the device verification, but is clearly not a good choice). Therefore, the onus is
               on the user to choose a strong password. Weak passwords reduce the overall
               security of the departmental network.


                 13
                    where a special character is one of the following: , ’ ? ! ” - ( ) @ / : _ ; + & % * = < > £ € $ ¥ [ ]
                 { } \ ~ ^ ¡ § ¿ # | ¤˽ 


                                                                   Page 91

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005063
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 92 of 118
                                        UNCLASSIFIED




          260. The password should be changed after a maximum period of 90 days and must
               not match any of the previous 8 passwords nor use a password that is, or h as
               been, in use on another system. The device will prompt the user when a
               password change is due.

          261. Whatever the reason, users must never disclose their device password to
               anyone (including helpdesk administrators), either in person, by phone, or by
               email / text messaging.

          262. If the password is written down by the user it must be placed in an envelope and
               treated according to its sensitivity (i.e. kept in a secure cabinet). Under no
               circumstances should a written copy of the password be carried along with the
               device.

          Email and Calendar
          263. Users should note that email and calendar functionality on devices are an
               extension of the departmental network. Use of the device is therefore governed
               by the same rules that apply to the network.

          264. Users must not make any protectively-marked calendar appointments due to the
               way that calendar information is stored on the device.

          265. On any email system, messages received from untrusted networks (e.g. the
               Internet) may have a spoofed source address and may, therefore, not have
               come from what purports to be the sender. Users should be aware that this is
               equally true when using Apple iOS devices.

          266. Users must not attempt to use iCloud (or iTunes) sync functionality to backup
               email, contacts, calendar appointments or anything else online.

          267. Users must not attempt to connect to any other email or social networking
               services via the built-in applications or settings menu on the device .

          Telephony
          268. No restrictions are placed on the use of the devices’ built -in telephony and SMS
               functionality by these Security Procedures. However, these messages must only
               be UNCLASSIFIED.

          Mobile Data
          269. Unclassified Internet and Intranet browsing are possible on the device, as all
               data traffic is passed through the departmental network and corporate browsing
               policy is applied.
                                                                   Page 92

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005064
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 93 of 118
                                        UNCLASSIFIED



        Apple iOS



          Applications
          270. Users must never attempt to download or install applications on the device using
               email, the browser, Apple App Store or physical connections. The use of any
               third-party applications on your device must be done in accordance with your
               local security policy and guidance.

          Overseas Use
          271. In general, it is acceptable for users to carry and use iOS devices overseas,
               provided that their use has been accredited for such an environment in
               accordance with HMG IA Standard 1 & 2 (IS1 & 2), Informati on Risk
               Management (reference [v]). However, users must seek formal approval from
               their own department before doing so as there are a number of legal issues
               surrounding use overseas and carriage of cryptographic items which mus t first
               be considered. For information see, IS4 Supplement 8, Movement of
               Cryptographic Items (reference [w]).

          272. If using an iOS device overseas users must take extra care to ensure that their
               use is not overlooked or overheard and must tak e all precautions to prevent the
               theft of their device.

          Other
          273. Users must not alter the device settings; in particular users must not remove the
               provisioning profile for Mobile Device Management (MDM), as this is required by
               network administrators to mainta in security of the device.

          274. The device must never be connected to a user’s own personal computer or
               Portable Electronic Device (PE D), whether by Bluetooth, Wi -Fi or USB.

          275. Users must not attempt to alter VPN settings or enable Wi -Fi as this could
               compromise the secure routing of enterprise -bound traffic.

          276. The device should only ever be recharged with the provided USB power adapter
               and cable.

          277. Access to camera, Global Positioning Systems (GPS) or other peripherals is
               strictly prohibited unless explicitly stated otherwise in the departmental
               supplementary Security Procedures.

          278. Users must not attempt to run unsigned code (e.g. jailbreak) or otherwise
               circumvent security controls on the iOS device.



                                                                   Page 93

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005065
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 94 of 118
                                        UNCLASSIFIED




          Incident Response
          279. This section discusses actions to be taken by devi ce users in the event of
               certain incidents and emergencies. Some of this guidance is dependent upon
               the procedures established by individual departments and should therefore be
               read in conjunction with departmental guidance.

          280. If an iOS device is b elieved to be lost or stolen, users must contact the
               departmental helpdesk so that the device can be remotely wiped.

          281. If a user has any reason to believe that their password has been compromised,
               it must be changed immediately. This can be done on the devic e or by
               contacting the helpdesk and requesting a password reset .

          282. If a user forgets the password to their device they should contact the helpdesk
               and have their identity confirmed according to local procedures prior to a
               password reset taking place , or alternatively the user can reset the device
               password themselves through Microsoft Outlook Web Access service.

          283. If an iOS device stops functio ning as normal, users should contact their
               departmental helpdesk for further advice. The device must not be given by the
               user to a third-party (e.g. commercial repairer) to rectify any issues.

          284. If a device shows signs of having been tampered with, the user must stop using
               it immediately, switch it off and inform their departmental helpdesk.

          285. Devices should never receive une xpected profiles over any interface. Profile
               updates sent through the trusted MDM will happen without user interaction.
               Profiles downloaded by the user but generated by a trusted authority will request
               user confirmation of the installation.

          286. Untrusted profi les contained within a . mobileconfig file which have not been
               signed by a trusted authority can still be installed but will present warnings.
               Users must never install profiles which are unsigned / unverified, and if one is
               received by email, SMS or browsin g the user must immediately inform their
               departmental helpdesk as their device may have been targeted for attack.

          287. The following page shows images of what untrusted and trusted configuration
               messages look like.




                                                                   Page 94

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005066
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 95 of 118
                                        UNCLASSIFIED



        Apple iOS




                           Unverified Profile from an                               Warning when installing
                              Untrusted Source                                       an Unverified Profile




                              Verified Profile from a                              Message when installing a
                                 Trusted Source                                         trusted Profile
                                                                   Page 95

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005067
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 96 of 118
                                        UNCLASSIFIED




                                     THIS PAGE IS INTENTI ONALLY LEFT BLANK




                                                                   Page 96

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005068
                    Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 97 of 118
                                          UNCLASSIFIED



        Apple iOS




          Appendix D – Wi-Fi
          Supplementary Guidance for Wi-Fi
          288. This Chapter presents best -practice advice for the use of Wi -Fi on iOS for
               departments who have a business requirement to use Wi -Fi and are prepared to
               accept and manage the higher level of associated risk .

          289. This guidance has been produced following feedback suggesting that some
               departments may still wish to use Wi -Fi on iOS devices; this section is not a
               CESG endorsement of Wi -Fi, the discussions presented in earlier Chapters
               contain the rationale behind w hy CESG does not endorse the use of Wi -Fi at this
               time.

          290. The previous Chapters have described the challenges associated with the use of
               Wi-Fi on iOS devices.

          291. It is important to understand that this Chapter stands in isolation from the rest of
               the document. Earlier Chapters recommend Wi -Fi is procedurally disabled and
               are written assuming that this remains the case at all times. By not complying
               with this recommendation, key risks will arise that have not been considered in
               the various sections of this docume nt.

          292. CESG have not formally risk -assessed the use of Wi -Fi as part of any official
               process. Departments wishing to use the Wi -Fi functionality must perform due -
               diligence risk assessment work as part of their iOS procurement and deployment
               processes.

          Risks
          293. This section discusses some of the key additional risks departments will inherit
               by using the Wi-Fi functionality of iOS devices .

                       The lack of enforced enterprise routing (i.e. the APN) and sufficiently -
                        enforced VPN, combined with the ease of setting up a s poofed Wi-Fi
                        access point significantly lowers the bar for attack . An attacker who
                        subsequently acquires a trusted SSL certificate would then be able to man -
                        in-the-middle all enterprise and ActiveSync traffic
                       More network services are exposed on the Wi -Fi interface than are
                        exposed on the cellular data interface (including Bonjour, iTunes Wi -Fi
                        sync, Airplay). This results in an increased and richer attack surface on the
                        devices’ networking stacks


                                                                   Page 97

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005069
                    Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 98 of 118
                                          UNCLASSIFIED




                       The lack of an APN equivalent and device firewall on the Wi -Fi interface
                        means services on that interface ca nnot be shielded from attackers
                       There is a significantly lower cost of entry attacking through Wi -Fi
                        infrastructure compared with 3G infrastructure due to, amongst other
                        factors, lower infrastructure costs as well as more widespread knowledge
                        and skills
                       Authenticating to an untrusted Wi -Fi access point via a web portal (i.e. a
                        captive portal) requires exposing the browser to a potentially hostile
                        network without having enterprise controls in place, or require s the
                        installation of a third -party application to automatically authenticate to the
                        captive portal. Either case requires the parsing and execution of potentially
                        untrusted third-party code on the device
                       A compromised device (e.g. Jailbroken) could use a W i-Fi connection as a
                        means to exfiltrate sensitive data without traversing enterprise
                        infrastructure (as was previously guaranteed by the APN) , thus evading
                        protective monitoring
                       iOS devices will periodically rebroadcast SSIDs of previously associated
                        Wi-Fi networks to speed up reconnection times. This informa tion could be
                        used to identify Government employees who have previously connected to
                        departmental Wi-Fi networks. At the very least, it provides an easily
                        accessible history of previously used access points for a given device,
                        therefore providing potentially sensitive user information that could be of
                        use to an attacker

          Best Practice Guidance
          294. If a department chooses to use Wi -Fi, their implemented enterprise design
               should ideally:

                       Mutually authenticate all connections
                       Minimise the amount of traffic sent unencrypted
                       Ensure the VPN is connected as soon as possible after connectivity is
                        established
                       Not require a captive portal for department -provisioned devices
                       Protect the enterprise infrastructure from at tacks coming from local Wi -Fi
                        infrastructure
                       Protect the enterprise infrastructure from attacks coming from the Internet

                                                                   Page 98

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005070
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 99 of 118
                                        UNCLASSIFIED



        Apple iOS



          295. Much of the advice in this section is derived from that given in the CESG
               Architectural Patte rn on Wireless Networking (reference [x]).

          296. There are essentially two scenarios for managed iOS devices to use Wi -Fi
               access points; either the Wi -Fi access points are a part of the same enterprise
               infrastructure as the enterprise components the device is attempting to c onnect
               to, or the infrastructure is hosted by a third -party. The following advice presented
               around these two cases is largely derived from Scenarios 2 and 3 in reference
               [x].

          297. It is important to understand that there are no tech nical controls in iOS to assist
               departments in controlling access to these two types of network. By following
               this guidance, departments must realise that they require their end -users to
               make sensible decisions around which Wi -Fi network(s) it is appropria te to
               connect to.

          298. It is important to understand also that the nature of the access points users will
               connect to is indicative of the level of risk they are exposing departmental data
               to by connecting. The following table roughly presents increasing levels of risk
               exposure resulting from connections to various types of Wi -Fi infrastructure.


                    Type of Wi-Fi Network
          Enterprise-owned and managed
          Trusted second-party owned network
          (e.g. contractor or supplier)
          Non-hostile wireless network (e.g. home
          Wi-Fi network, reputable private third -                                    Increasing level of risk
          party company network)
          Potentially hostile wireless network (e.g.
          unprotected      hotel    or  coffee -shop
          network)
          Potentially hostile wireless network with
          captive portal




                                                                   Page 99

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005071
                 Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 100 of 118
                                        UNCLASSIFIED




          Network Architecture

          Scenario 1 – Enterprise Infrastructure




                                        Figure 2 – Enterprise Wi -Fi architecture
          299. For full details on the recommended enterprise infrastructure, see reference [x].
               The key components of this architecture are summarised here :

                       WPA2-Enterprise is used to secure the physical layer of the wireless LAN.
                        Devices connecting are required to present a valid certificate to the
                        Authentication Server in order for the infrastr ucture to permit the
                        connection



                                                                  Page 100

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005072
                 Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 101 of 118
                                        UNCLASSIFIED



        Apple iOS



                       A Wireless Access Server (e.g. RADIUS) is used to auth enticate the
                        connecting devices
                       A firewall restricts all wireless t raffic to only the VPN endpoint
                       The VPN connection is appropriately configured as described in Chapter 6
                       Configuration of the security protocols are as described in Manual Y, Use
                        of WPA2 unevaluated wireless technology in Government systems
                        (reference [y])

          300. In addition, VPN triggers (see Appendix A) must be set up to ensure that the
               VPN connects when ever the Wi-Fi connection is established. To configure this
               using Apple Configurator or a MDM server:

                       Create a Wi-Fi profile containing the necessary settings for the wireless
                        network(s) the device will connect to
                       Configure the Wi-Fi profile’s proxy server setting to be an internal proxy
                        which is inside the enterprise infrastructure
                       Configure the VPN trigger (in the VPN profile) to contain the proxy server’s
                        address as a trigger for the VPN connection

          301. By using a MDM server or Apple Configurator to set Wi -Fi policies in this way,
               devices can automatically connect to the trusted networks you configure.
               However, as wireless networks can only initially be identified by their SSID, iOS
               devices will attempt to connect to any network with the same SSID as your
               trusted Wi-Fi access point. Thus it remains important for departments hosting
               wireless infrastructure to frequently survey the surrounding area for rogue
               access points which may be attempting to spoof your internal n etwork.




                                                                  Page 101

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005073
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 102 of 118
                                         UNCLASSIFIED




          Scenario 2 – Third-party Infrastructure




                                        Figure 3 – Third-party Wi-Fi architecture

          302. As no control can be exerted over the nature of third -party infrastructure, iOS
               devices connecting to infrastructure must protect themsel ves from attack until a
               secure VPN connection to the enterprise can be established.

          303. The most robust way of achieving this is to follow the guidance in Appendix A
               and configuring the VPN to trigger on all connection attempts by supplying the
               domain wildcard VPN triggers.

          304. From iOS 6.0, the Global Proxy setting can be used to the same effect:

                  Configure the Global Proxy to be the address of an internal proxy server


                                                                  Page 102

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005074
                  Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 103 of 118
                                         UNCLASSIFIED



        Apple iOS



                  Configure the VPN triggers to be the address of the internal proxy server

                   In this way, all conne ctions will attempt to be routed through the proxy server
                   which will in turn trigger the VPN connection.
          305. Note that both of these methods will prevent networks with captive portals from
               working, whether they use a webpage or an application to do the authent ication.
               To be able to use captive portals, the user will need to be given manual control
               of the VPN and triggers cannot be set. This must be avoided where possible.

          Other Considerations
          306. As discussed earlier, departments should be aware that the iOS VPN co nnection
               is not guaranteed to be active before data is passed across it. As such, there is
               a risk that data may pass unprotected across untrusted networks, and moreover
               that this failure to bring up the VPN may be coercible by an attacker. As such, it
               becomes even more important to protectively monitor incoming connections for
               irregularity. One example would be to monitor the corporate network for
               incoming ActiveSync connections which aren’t protected by the VPN. This would
               give some indication that a devic e has failed to correctly establish the VPN.

          307. Departments should also be aware that it may be possible to bridge the internal
               corporate network to an external untrusted Wi -Fi network using the two physical
               networking interfaces of the device. For example, i f the iOS device establishes a
               VPN connection over the cellular interface to the enterprise whilst also
               maintaining connectivity to a local Wi -Fi connection, the device is acting as a
               bridge between those two networks. This risk is even greater in iOS 6.0 with the
               introduction of the Wi-Fi plus cellular feature .




                                                                  Page 103

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005075
                 Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 104 of 118
                                        UNCLASSIFIED




                                     THIS PAGE IS INTENTI ONALLY LEFT BLANK




                                                                  Page 104

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005076
                 Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 105 of 118
                                        UNCLASSIFIED



        Apple iOS




          Appendix E –Third-Party Applications
          Introduction
          308. This Chapter discusses the possible ways departments can technically deploy
               applications, the risks they inh erently accept in doing so and some suggested
               risk-treatment activities that may reduce these risks.

          Risks
          309. By default, third-party applications can access user data in a variety of storage
               locations. In iOS 6, some locations now require a user prompt befor e an
               application can access them. These locations are:

                       Calendar
                       Contacts
                       Reminders
                       Camera (and saved photos)
                       Current location
                       Bluetooth file shares
                       Facebook Account Information
                       Twitter Account Information
          310. Third-party Applications can, without user promptin g, additionally access:

                       Device unique identifiers
                       Hardware information
                       Microphone
                       Enterprise network infrastructure (if on VPN)
                       Local Wi-Fi services (if on Wi-Fi)
                       Network information (e.g. Carrier name, signal strength, network addresses)
          311. Users are also fr ee to ‘give’ data to applications, e.g. a user may choose to open
               an e-mail attachment using a third -party application. In this case, the application
               is given a copy of that attachment and could, for example, copy the contents to a
               cloud storage lo cation, or may write the file to storage in a lesser -protected data
               protection class (See Chapter 4) than it was previously stored in with the e -mail
               client.

                                                                  Page 105

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005077
                 Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 106 of 118
                                        UNCLASSIFIED




          312. iOS 6 also introduces the Sharing menu, where various parts of the operating
               system feature a shar e button. Text, photographs and files could easily be
               deliberately or accidentally shared with a third -party application via this
               mechanism.

          313. The following non -exhaustive list briefly highlights some risks departments could
               be exposed to by the presence of a third-party application.

                       One of the main objectives of an attacker looking to compromise a system
                        is to have their code running on the system. Allowing an attacker -controlled
                        third-party application to run on the device makes it easier for an atta cker
                        to achieve that first step
                       A badly written application could increase the attack surface which an
                        attacker can use to gain execution on the device
                       A badly written application could inadvertently leak sensitive information
                        (e.g. for usage stats) in a non -secure way which could be i ntercepted and
                        used maliciously
                       Apps may be able to evade enterprise protective monitoring in a way that a
                        web-based application cannot ( e.g. by opening direct network sockets to
                        the Internet)
                       An installed application may mis use Data Protection, thereby weakening
                        the protections already in place around sensitive data st ores such as e-
                        mail attachments
                       Similarly, an application with access to sensitive data may transmit that
                        data in an insecure manner
                       A third-party application m ay simulate Interprocess -communication through
                        the use of URL handlers. This may allow the third -party application to
                        sense which applications are installed on the platform and targ et one for
                        further exploitation
                       The presence of a third -party application may increase the likelihood of
                        accidentally sending sensitive data outside the enterprise (e.g. by
                        accidentally opening a sensitive e -mail attachment in a social media
                        application)

          Strategies
          314. There are essentially six strategies which an enterprise can adop t to help
               manage the risks from third-party applications on iOS devices:

                                                                  Page 106

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005078
                 Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 107 of 118
                                        UNCLASSIFIED



        Apple iOS




                     Deployment Strategy
          No third-party applications permitted
          Installation of vetted third-party or in-
          house applications is only permitted from
          an enterprise catalogue or pushed by a
          MDM solution, as supported by a trusted
          administrator.
          Third-party application installation is only
          permitted from an enterprise catalogue or
          pushed by an MDM solution, as                                               Increasing level of risk
          approved by a trusted administrator .
          Arbitrary app-store application installation
          permitted, using white - or black-listing as
          supported by MDM .
          Arbitrary app-store application installation
          permitted, manually audited through
          MDM.
          Arbitrary app-store application installation
          permitted.

          315. CESG recommends that departments adopt the strategy with the minimum level
               of risk that is viable for their particular deployment.

          316. Installing applications using MDM Push requires using a MDM server which
               supports wireless application deployment.

          317. Users are required to accept and confirm all over -the-air application
               deployments. Users can decline their installation. Using Configurator does not
               prompt for confirmation. For some types of application, the MDM may require to
               temporarily allow app installation on the d evice; this permission should only be
               transitory and be disabled after deployment of the application completes.

          318. Application push methods which require the application to be downloaded from
               the App Store (VPP and App Store URL) will require the user to have an Apple
               ID account and to enter their password at the time of push. Paid apps purchased
               in this way will be charged to that account , unless already paid for using VPP .




                                                                  Page 107

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005079
                 Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 108 of 118
                                        UNCLASSIFIED




          Mitigations
          319. Departments wishing to use a third -party application should perform due -
               diligence assessments of the application they wish to use and of the developer
               of that application.

          320. Ensure all software installed on the device is from a trusted, reputable source,
               which practices code auditing and quality control. CESG is unable to provide any
               guidance with respect to specific third-party applications or developers but
               recommends that departments use the same approach for vetting applications
               as they do for other systems.

          321. Set the Allow App Installation policy to No. This prevents users from
               downloading and installing arbitrary third-party software onto their device; CESG
               strongly recommends that third-party applications are centrally managed from
               the MDM.

          322. Ensure iOS devices and server components are patched quickly in response to
               new vulnerabilities or when security updates are made available .

          Mitigations for Custom -Developed Applications
          323. Departments that wish to have a custom iOS application developed by a third-
               party need to consider the risks involved. When the application is installed on
               iOS, it will be implicitly trusted by the device and given the permissions required.
               The organisation needs to understand the risk of an application abusing these
               permissions (i.e. abusing the application’s access to sensitive data).

          324. The application develop er should be chosen carefully. There are several issues
               to consider (sample questions are not exhaustive):

                       Developer Background
                        What background does the developer have in information and application
                        security?
                        How much experience does the developer have in writing iOS
                        applications?

                        Departments need to be confident that the developer has not only good
                        track record in iOS application development, but also clearly defined
                        processes for software development. Ultimately a department needs to be
                        confident with the professional credentials of the developer.



                                                                  Page 108

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005080
                 Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 109 of 118
                                        UNCLASSIFIED



        Apple iOS




                       Developer Coding Practices
                        What source code analysis tools are used to minimise security flaws?
                        Are there any good practice coding standards applied to all developers?
                        How much third-party code does the developer use?
                        Are defensive compiler technologies such as Position Independent
                        Execution used?

                        Departments need to be confident that the developer is able to write
                        secure code, as well as applying a consistently high standard of coding
                        throughout their devel opment team. Identify their coding standards and
                        compare them to established standards, such as ISO90003 or CESG IA
                        Developers’ Notes No. 6 , Coding Requirements and Guidance (reference
                        [z]). The application must not significant ly increase the attack surface of the
                        overall iOS platform or associated enterprise infrastructure.

                       Developer Audit Control
                        What source code audit controls exist?
                        Is source code access limited to only those developers that are required?

                        Departments need t o have confidence that whilst their application is being
                        developed, that it is not being maliciously altered. Source code must have
                        non-repudiated audit controls (i.e. all changes to source code must be
                        attributed to the developer who made the change). Add itionally source
                        code access could be limited to only those that require access.

                       Developer Security Environment
                        What physical measures are in place to prevent source code access?
                        What software/hardware measures are in place to prevent source code
                        access?

                        Departments need to have confidence that it is reasonably difficult for an
                        adversary to gain access to and alter source code. Source code servers
                        that have external network connections (i.e. Internet) should not be used
                        unless it can be extensively proven that the integrity of the source code can
                        be maintained.

                       Developer Documentation
                        How much code commenting is there?
                        How much design and code structure documentation is there?


                                                                  Page 109

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005081
                 Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 110 of 118
                                        UNCLASSIFIED




                        Departments need to ensure that developers extensively comment code in
                        case of a third-party review (see below) of the source code. Similarly,
                        design and code structure documents should exist.

          325. The purpose of an independent third-party review is to ensure that:

                       The application does not abuse the permission(s) granted to it (for exampl e,
                        Application Programming Interfaces (APIs) are called only when required)
                       There exists no (potentially malicious) additional functionality that was not
                        specified by the department
                       The application is written with security in mind
                       The source code reviewed by the third-party matches the built version
                        running on departmental devices




                                                                  Page 110

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005082
                 Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 111 of 118
                                        UNCLASSIFIED



        Apple iOS




          References
          [a]    CESG Security Procedures, Apple iOS 4.3, Issue 1.0,                                              April    2011,
                 (UNCLASSIFIED ). Available from the CESG IA Policy Portfolio

          [b]    CESG IA Notice 2012/07, Bring Your Own Dev ice: The Risks from Personal
                 Devices, May 2012, (UNCLASSIFIED ). Available from the CESG IA Policy
                 Portfolio

          [c]    HMG IS 1 and 2 Supplement, Technical Risk Assessment and Risk Treatment ,
                 Issue 1.0, April 2012, (UNCLASSIFIED ). Available from the CESG IA Policy
                 Portfolio

          [d]    Apple iOS Security
                 May 2012
                 http://images.apple.com/ipad/business/docs/iOS_Security_May12.pdf

          [e]    Apple Configurator software
                 Version 1.2
                 http://itunes.apple.com/gb/app/apple -configurator/id434433123

          [f]    CESG IA Notice 2012/10, Mobile Device Security Applications , July 2012,
                 (UNCLASSIFIED ). Available from the CESG IA Policy Portfolio

          [g]    Apple App Developer Guide
                 http://www.apple.com/business/accelerator/

          [h]    CESG Architectural Pattern, Walled Gard en for Remote Access , Issue 1.0,
                 March 2011, (UNCLASSIFIED ). Available from the CESG IA Policy P ortfolio

          [i]    HMG Security Policy Framework, Tiers 1 -3 (Not Protectively Marked) are
                 available at: http://www.cabinetoffice.gov.uk

          [j]    CESG Good Practice Guide No. 12, Use of Virtualisation Products for Data
                 Separation: Managing the Security Risks, Issue 2.0, July 2012
                 (UNCLASSIFIED). Available from the CESG IA Policy Portfolio

          [k]    CESG Commercial Product Assurance Security Characteristic – IPsec VPN for
                 Remote Working – Software Client
                 Issue 1.2, August 2012, UNCLASSIFIED
                 http://www.cesg.gov.uk/servicecatalogue/CPA/Pages/Security -
                 Characteristics.aspx


                                                                  Page 111

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005083
                 Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 112 of 118
                                        UNCLASSIFIED




          [l]    CESG Commercial Product Assurance Security Characteristic – IPsec Security
                 Gateway
                 Issue 1.2, August 2012, UNCLASSIFIED
                 http://www.cesg.gov.uk/servicecatalogue/CPA/Pages/Security -
                 Characteristics.aspx

          [m]    Apple: Deploying iPhone and iPad Mobile Device Management
                 http://images.apple.com/ipad/business/docs/iOS_MDM.pdf

          [n]    HMG IA Standard No. 7 , Authentication of Internal Users of ICT Systems
                 Handling Government Information , Issue 1.0, October 2010, (UNCLASSIFIED ).
                 Available from the CESG IA Policy Portfolio

          [o]    CESG Good Practice Guide No. 7, Protection from Malicious Code , Issue 1.1,
                 October 2012, (UNCLASSIFIED). Available from the CESG IA Policy Portfolio

          [p]    Apple Security Upda tes website,
                 http://support.apple.com/kb/HT1222

          [q]    HMG Information Assurance Stan dard No. 5, Secure Sanitisation, Issue 4.0,
                 April 2011 (UNCLASSIFIED). Available from the CESG IA Policy Portfolio

          [r]    Apple Security-Announce RSS Feed
                 http://rss.lists.apple.com/security -announce.rss

          [s]    CESG Good Practice Guide No. 10, Remote Working , Issue 2.2, September
                 2012, (UNCLASSIFIED ). Available from the CESG IA Policy Portfolio

          [t]    CESG Good Practice Guide No. 13, Protective Monitoring for HMG ICT
                 Systems, Issue 1.7, October 2012 (UNCLASSIFIED ). Available from the CESG
                 IA Policy Portfolio

          [u]    Good Practice Guide No. 9 , Taking Account of the Aggregation of Information ,
                 Issue 1.2, March 2009, (Not Protectively Marked). Available from the CESG IA
                 Policy Portfolio

          [v]    HMG Information Assurance Standard No. 1 & 2, Information Risk Management,
                 Issue 4.0, April 2012 (UNCLASSIFIED). Available from the CESG IA Policy
                 Portfolio.

          [w]    HMG IS4 Supplement 8, Movement of Cryptographic Items , Issue 1.0, April
                 2011, (UK RESTRICTED ). Available from the CESG IA Policy Portfolio

                                                                  Page 112

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005084
                 Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 113 of 118
                                        UNCLASSIFIED



        Apple iOS



          [x]    CESG Architectural                Pattern,       Wireless        Networking.         (Under       production ,
                 forthcoming)

          [y]    CESG Infosec Manual Y, Use of WPA2 unevaluate d wireless technology in
                 Government systems , Issue 1.0, January 2007, (UK RESTRICTED). Available
                 from the CESG IA Policy Portfoli o

          [z]    IA Developers’ Notes No. 6 - Coding Requirements and Guidance , Issue 1.0,
                 June 2009, (Not Protectively Marked) Available from the CESG IA Policy
                 Portfolio




                                                                  Page 113

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005085
                 Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 114 of 118
                                        UNCLASSIFIED




                                     THIS PAGE IS INTENTI ONALLY LEFT BLANK




                                                                  Page 114

           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk
                                                          UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005086
                 Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 115 of 118
                               <INSERT THE PROTECTIVE MARKING ON COMPLETION >



      Apple iOS




          Customer Feedback
          CESG Information Assurance Guidance and Standards welcomes feedback and
          encourage readers to inform CESG of their experiences, good or bad in this
          document. We would especially like to know about any inconsistencies and
          ambiguities. Please use this page to send your comments to:

          Customer Support
          CESG
          A2b
          Hubble Road
          Cheltenham GL51 0EX
          (for the attention of IA Policy Development Team)

          Fax: (01242) 709193 (for UNCLASS IFIED FAXES ONLY)
          Email: enquiries@cesg.gsi.gov.uk

          For additional hard copies of this document and general queries please contact
          CESG enquiries at the address above

                                                           PLEASE PRINT

          Your Name:

          Department/Company Name and Address:



          Phone number:
          Email address:


          Comments:




           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk


                                        <INSERT THE PROTECTIVE MARKING ON COMPLETION >


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005087
                 Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 116 of 118
                               <INSERT THE PROTECTIVE MARKING ON COMPLETION >




           This information is exempt under the Freedom of Information Act 2000 (FOIA) and may be exempt under other UK information
                      legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email infoleg@gchq.gsi.gov.uk


                                        <INSERT THE PROTECTIVE MARKING ON COMPLETION >


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                            APL-GRACE_00005088
               Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 117 of 118
                                      UNCLASSIFIED




          CESG Security Procedures are issued by the UK Technical Authority for Information
          Assurance with the aim of informing intended recipients of the general security issues
          they should consider in their approach to information and communications
          technologies. They are not a replacement for tailored technical or legal advice on
          specific systems or issues. GCHQ/CESG and its advisors accept no liability
          whatsoever for any expense, liability, loss, claim or proceedings arising from reliance
          placed on this guidance.




                                            UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                          APL-GRACE_00005089
                Case 5:17-cv-00551-LHK Document 285-31 Filed 10/18/18 Page 118 of 118
                                       UNCLASSIFIED




          IA
          CESG
          A3e
          Hubble Road
          Cheltenham
          Gloucestershire
          GL51 0EX

          Tel: +44 (0)1242 709141
          Fax: +44 (0)1242 709193
          Email: enquiries@cesg.gsi.gov.uk

          © Crown Copyright 2012. Communications on CESG telecommunications systems may be monitored
          or recorded to secure the effective operation of the system and for other lawful purposes. This
          information is exempt under the Freedom of Info rmation Act 2000 and may be exempt under other UK
          Information legislation. Refer any FOIA queries to GCHQ on 01242 221491 x30306 or email
          Infoleg@gchq.gsi.gov.uk .



                                                UNCLASSIFIED


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                    APL-GRACE_00005090
